Execution Version


































SHARE PURCHASE AGREEMENT
among
SWIFT ENERGY COMPANY and
THE PURCHASERS PARTY HERETO
January 20, 2017






--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
1

Section 1.01
Definitions    1

Section 1.02
Accounting Procedures and Interpretation    8

ARTICLE II AGREEMENT TO SELL AND PURCHASE
8

Section 2.01
Sale and Purchase    8

Section 2.02
Closing    8

Section 2.03
Mutual Conditions    8

Section 2.04
Conditions to Each Purchaser’s Obligations    9

Section 2.05
Conditions to the Company’s Obligations    9

Section 2.06
Deliveries at the Closing    10

Section 2.07
Independent Nature of Purchasers’ Obligations and Rights    11

Section 2.08
Further Assurances    11

ARTICLE III REPRESENTATIONS AND WARRANTIES AND COVENANTS RELATED TO THE COMPANY
11

Section 3.01
Existence, Qualification and Power    11

Section 3.02
Capitalization and Valid Issuance of Securities    12

Section 3.03
Ownership of the Material Subsidiaries    13

Section 3.04
Company SEC Documents    13

Section 3.05
Financial Statements    13

Section 3.06
Independent Registered Public Accounting Firm    14

Section 3.07
No Material Adverse Change    14

Section 3.08
No Registration Required    14

Section 3.09
No Restrictions or Registration Rights    14

Section 3.10
Litigation    15

Section 3.11
Compliance with Law    15

Section 3.12
No Conflicts    15

Section 3.13
Authority; Enforceability    15

Section 3.14
Approvals    16

Section 3.15
Distribution Restrictions    16

Section 3.16
Investment Company Status    16

Section 3.17
Certain Fees    17

Section 3.18
Insurance    17

Section 3.19
Labor and Employment Matters    17

Section 3.20
Internal Controls    17

Section 3.21
Disclosure Controls and Procedures    17

Section 3.22
Sarbanes-Oxley    17

Section 3.23
Environmental Compliance    17





--------------------------------------------------------------------------------





Section 3.24
ERISA Compliance    18

Section 3.25
Tax Returns; Taxes    19

Section 3.26
Permits    20

Section 3.27
Required Disclosures and Descriptions    20

Section 3.28
Title to Property    20

Section 3.29
Shell Company Status    21

Section 3.30
Form S-3 Eligibility    21

Section 3.31
Anti-Corruption Laws and Sanctions    21

Section 3.32
No Side Agreements    21

Section 3.33
No Directed Selling Efforts or General Solicitation    21

Section 3.34
No Integrated Offering    21

Section 3.35
Rule 506 Compliance    22

ARTICLE IV REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE PURCHASERS
22

Section 4.01
Existence    22

Section 4.02
Authorization, Enforceability    22

Section 4.03
No Breach    23

Section 4.04
Certain Fees    23

Section 4.05
Unregistered Securities    23

Section 4.06
Sufficient Funds    25

Section 4.07
No Prohibited Trading    25

Section 4.08
No General Solicitation    26

Section 4.09
No Reliance    26

Section 4.10
No Side Agreements    26

ARTICLE V COVENANTS
27

Section 5.01
Cooperation; Further Assurances    27

Section 5.02
Conduct of Business    27

Section 5.03
Use of Proceeds    27

Section 5.04
Subsequent Equity Sales    27

ARTICLE VI INDEMNIFICATION, COSTS AND EXPENSES
27

Section 6.01
Indemnification by the Company    27

Section 6.02
Indemnification Procedure    28

Section 6.03
Tax Matters    29

ARTICLE VII TERMINATION
29

Section 7.01
Termination    29

Section 7.02
Certain Effects of Termination    30





--------------------------------------------------------------------------------





ARTICLE VIII MISCELLANEOUS
30

Section 8.01
Expenses    30

Section 8.02
Interpretation    30

Section 8.03
Survival of Provisions    31

Section 8.04
No Waiver: Modifications in Writing    31

Section 8.05
Binding Effect    31

Section 8.06
Publicity    32

Section 8.07
Communications    32

Section 8.08
Removal of Legend    33

Section 8.09
Entire Agreement    34

Section 8.10
Governing Law: Submission to Jurisdiction    34

Section 8.11
Waiver of Jury Trial    34

Section 8.12
No Recourse Against Others    35

Section 8.13
No Third-Party Beneficiaries    35

Section 8.14
Execution in Counterparts    35

Section 8.15
Certain Adjustments    36



SCHEDULE A – Purchaser Allocations
EXHIBIT A – Form of Opinion of Vinson & Elkins L.L.P.
A-1

EXHIBIT B – Form of Registration Rights Agreement
B-1







--------------------------------------------------------------------------------






SHARE PURCHASE AGREEMENT
This SHARE PURCHASE AGREEMENT, dated as of January 20, 2017 (this “Agreement”),
is entered into by and among SWIFT ENERGY COMPANY, a Delaware corporation (the
“Company”), and the purchasers set forth in Schedule A hereto (the
“Purchasers”).
WHEREAS, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, the Purchased Shares (as defined
below), in accordance with the provisions of this Agreement; and
WHEREAS, in connection with the issuance of the Purchased Shares pursuant to
this Agreement, the Company and the Purchasers will enter into a registration
rights agreement the Registration Rights Agreement (as defined below), pursuant
to which the Company will provide the Purchasers with certain registration
rights with respect to the Purchased Shares.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Definitions. As used in this Agreement, the following terms have
the meanings indicated:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For the avoidance of
doubt, for purposes of this Agreement, (a) the Company Entities, on the one
hand, and any Purchaser (other than a Designated Purchaser), on the other, shall
not be considered Affiliates of the Company, (b) the Designated Purchasers shall
be considered Affiliates of the Company as of the date of this Agreement and (c)
any fund or account managed, advised or subadvised, directly or indirectly, by a
Purchaser or its Affiliates, shall be considered an Affiliate of such Purchaser.
“Agent” means J.P. Morgan Securities LLC.
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery, money-laundering or corruption.


1

--------------------------------------------------------------------------------





“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York are
authorized or required by Law or other governmental action to close.
“Closing” has the meaning specified in Section 2.02.
“Closing Date” means the date on which the Closing occurs.
“Code” means the Internal Revenue Code of 1986.
“Commission” means the United States Securities and Exchange Commission.
“Common Share” means a share of the common stock, par value $0.01 per share, of
the Company.
“Common Share Offering Price” means $28.50 per Common Share.
“Company” has the meaning set forth in the introductory paragraph of this
Agreement.
“Company Entities” means, collectively, the Company and Company’s Subsidiaries.
“Company SEC Documents” means the Company’s forms, registration statements,
reports, schedules and statements filed by it under the Exchange Act or the
Securities Act, as applicable.
“Company Stock Plans” means, collectively, the Company’s 2016 Equity Incentive
Plan and Inducement Plan, as each may be amended from time to time.
“Company Warrants” shall mean collectively the two outstanding series of common
stock purchase warrants issued by the Company, one expiring on the close of
business on April 22, 2019 and originally issued to purchase up to an aggregate
of 2,142,857 Common Shares at an initial exercise price of $80.00 per share,
subject to adjustment, and the other to expire on the close of business on April
22, 2020 outstanding to purchase up to an aggregate of 2,142,857 shares of
Common Shares at an initial exercise price of $86.18 per share, subject to
adjustment.
“Consent” has the meaning specified in Section 3.14.
“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.
“Designated Purchaser” shall be those Purchasers with certain pre-existing
relationships with the Company that are designated as such in Schedule A hereto
and any of their Affiliates.


2

--------------------------------------------------------------------------------





“DGCL” means the Delaware General Corporation Law, as may be amended or revised
from time to time.
“Disqualification Event” has the meaning specified in Section 3.35.
“Drop-Dead Date” means January 30, 2017.
“Environmental Law” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, or governmental restrictions that are legally
enforceable and relate to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment.
“Environmental Proceedings” has the meaning specified in Section 3.23.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
“Foreign Government Scheme or Arrangement” has the meaning specified in Section
3.24(e).
“Foreign Plan” has the meaning specified in Section 3.24(e).


3

--------------------------------------------------------------------------------





“Funding Obligation” means, with respect to a particular Purchaser, an amount
equal to the Common Share Offering Price multiplied by the number of Purchased
Shares to be purchased by such Purchaser on the Closing Date pursuant to Section
2.01.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).
“Hazardous Materials” means any material that is regulated by or may give rise
to liability under any Environmental Law, including, without limitation, any
pollutant, contaminant, or other hazardous or toxic chemical, substance or
waste.
“Indemnified Party” has the meaning specified in Section 6.02(b).
“Indemnifying Party” has the meaning specified in Section 6.02(b).
“Law” means collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lien” means any mortgage, pledge, lien (statutory or otherwise), encumbrance,
security interest, security agreement, conditional sale, trust receipt, charge
or claim or a lease, consignment or bailment, preference or priority,
assessment, deed of trust, easement, servitude or other encumbrance upon or with
respect to any property of any kind.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Company or the Company Entities, taken as a whole; (b) a material impairment of
the ability of the Company Entities, taken as a whole, to perform their
obligations under the Transaction Documents to which they are party; or (c) a
material adverse effect upon the legality, validity, binding effect,
enforceability or rights and remedies of the Purchasers against the Company
Entities under the Transaction Documents; provided however, that a Material
Adverse Effect shall not include any material and adverse


4

--------------------------------------------------------------------------------





effect on the foregoing to the extent such material and adverse effect result
from, arises out of, or relates to (w) the announcement of the transactions
contemplated by this Agreement or the satisfaction of the obligations set forth
herein, (x) a general deterioration or downward changes in U.S. domestic oil,
natural gas and natural gas liquids prices or other general deterioration of the
state of the U.S. domestic oil and gas exploration and production industry,
except to the extent that the Company is adversely affected in a
disproportionate manner as compared to other industry participants, (y) the
outbreak or escalation of hostilities involving the United States, the
declaration by the United States of a national emergency or war or the
occurrence of any other calamity or crisis, including acts of terrorism, or (z)
any change in accounting requirements or principles imposed upon any Company
Entity or their respective businesses or any change in applicable Law, or the
interpretation thereof.
“Material Subsidiaries” means the Subsidiaries of the Company that are
“significant subsidiaries” of the Company as defined in Rule 1-02(w) of
Regulation S-X under the Exchange Act.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Organizational Documents” means, (a) (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, or (b) with respect to entities incorporated in any
non-U.S. jurisdiction, equivalent or comparable constitutive documents.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


5

--------------------------------------------------------------------------------





“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permit” has the meaning specified in Section 3.26.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
“Prior Registration Rights Agreement” means that certain Registration Rights
Agreement dated as of April 22, 2016 by and among the Company and each of the
holders that are a party thereto.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including intellectual property
rights).
“Purchased Shares” has the meaning specified in Section 2.01(a).
“Purchaser Related Parties” has the meaning specified in Section 6.01.
“Purchasers” has the meaning specified in the introductory paragraph of this
Agreement.
“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into at the Closing, between the Company and the Purchasers,
substantially in the form attached hereto as Exhibit B.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Representatives” means, with respect to a specified Person, the Purchasers,
officers, directors, managers, employees, agents, advisors, counsel,
accountants, investment bankers and other representatives of such Person.
“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions.
“Sanctioned Person” means at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S.


6

--------------------------------------------------------------------------------





Department of the Treasury or the U.S. Department of State or by the United
Nations Security Council, the European Union or any EU member state, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons.
“Sanction(s)” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom or the Netherlands, provided that, with respect to any Person
subject to the laws of Germany only such sanctions as imposed, administered, or
enforced from time to time by the Federal Republic of Germany shall be included.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
“Short Sales” means, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and forward sale contracts, options, puts,
calls, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements.
“Subsidiary” means, as to any Person, any corporation or other entity of which:
(a) at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries; (b) such Person
or a Subsidiary of such Person is a general partner or, in the case of a limited
liability company, the managing member or manager thereof; or (c) any
corporation or other entity as to which such Person consolidates for accounting
purposes.
“Tax Return” means any return, report or similar filing (including the attached
schedules) filed or required to be filed with respect to Taxes (and any
amendments thereto), including any information return, claim for refund or
declaration of estimated Taxes.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Third-Party Claim” has the meaning specified in Section 6.02(b).
“Total Funding Obligation” means the aggregate amount of Funding Obligations of
all of the Purchasers participating in the Closing.
“Trading Affiliates” has the meaning set forth in Section 4.07.


7

--------------------------------------------------------------------------------





“Transaction Documents” means, collectively, this Agreement, the Registration
Rights Agreement and any and all other agreements or instruments executed and
delivered to the Purchasers by the Company hereunder or thereunder, as
applicable.
Section 1.02    Accounting Procedures and Interpretation. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements of the Company and certificates and reports as to
financial matters required to be furnished to the Purchasers hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q promulgated by the
Commission) and in compliance as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto.
ARTICLE II
AGREEMENT TO SELL AND PURCHASE
Section 2.01    Sale and Purchase.
(a)    Subject to the terms and conditions hereof, at the Closing, each
Purchaser hereby agrees to purchase from the Company the number of Common Shares
such that, when multiplying the number of Common Shares by the Common Share
Offering Price, the result is equal to the amount under the “Committed Common
Share Amount” column set forth opposite such Purchaser’s name on Schedule A,
with any fractional Common Shares being rounded to the nearest whole number of
Common Shares (collectively, the “Purchased Shares”).
(b)    Subject to the terms and conditions hereof, at the Closing, the Company
hereby agrees to issue and sell to each Purchaser the Purchased Shares.
(c)    The Purchasers shall purchase the Purchased Shares for a cash purchase
price equal to the Common Share Offering Price per Common Share.
Section 2.02    Closing. The consummation of the purchase and sale of the
Purchased Shares hereunder (the “Closing”) shall take place (a) on January 26,
2017 or (b) at such other time as the Company and the Purchasers may agree. The
Closing shall take place at the offices of Vinson & Elkins, L.L.P., 1001 Fannin
Street, Suite 2500, Houston, Texas 77002 (or such other location as agreed to by
the Company and the Purchasers).
Section 2.03    Mutual Conditions. The respective obligations of each party to
consummate the purchase and sale of the Purchased Shares at the Closing shall be
subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by a party on behalf of
itself in writing, in whole or in part, to the extent permitted by applicable
Law):
(a)    no statute, rule, order, decree or regulation shall have been enacted or
promulgated, and no action shall have been taken, by any Governmental Authority
which


8

--------------------------------------------------------------------------------





temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
makes the transactions contemplated hereby illegal;
(b)    there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement.
Section 2.04    Conditions to Each Purchaser’s Obligations. The obligation of a
Purchaser to consummate its purchase of Purchased Shares shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by the applicable Purchaser with respect to
itself in writing, in whole or in part, to the extent permitted by applicable
Law):
(a)    the representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties contained in Section 3.01, Section 3.02, Section
3.13(a), (b) or (c) or Section 3.17 or other representations and warranties that
are qualified by materiality or Material Adverse Effect, which, in each case,
shall be true and correct in all respects) when made and as of the Closing Date
(except that representations and warranties made as of a specific date shall be
required to be true and correct as of such date only);
(b)    the Company shall have performed and complied in all material respects
with all of the covenants and agreements contained in this Agreement that are
required to be performed or complied with by it on or prior to the Closing Date;
(c)    the shares of Common Shares continue to be either (i) quoted on the OTCQX
Market quotation system or (ii) listed on a national securities exchange
registered under the Exchange Act and no notice of suspension or proposed
delisting by such exchange shall have been delivered to the Company; and
(d)    the Company shall have delivered, or caused to be delivered, to the
Purchaser the Company’s closing deliveries described in Section 2.06(a), as
applicable.
Section 2.05    Conditions to the Company’s Obligations. The obligation of the
Company to consummate the sale and issuance of the Purchased Shares to each
Purchaser shall be subject to the satisfaction on or prior to the Closing Date
of each of the following conditions (any or all of which may be waived by the
Company in writing, in whole or in part, to the extent permitted by applicable
Law):
(a)    the representations and warranties of such Purchaser contained in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties that are qualified by materiality, which, in each
case, shall be true and correct in all respects) when made and as of the Closing
Date (except that representations and warranties made as of a specific date or
for a specific period shall be required to be true and correct as of such date
or for such specific period only);


9

--------------------------------------------------------------------------------





(b)    such Purchaser shall have performed and complied in all material respects
with all of the covenants and agreements contained in this Agreement that are
required to be performed or complied with by it on or prior to the Closing Date;
and
(c)    such Purchaser shall have delivered, or caused to be delivered, to the
Company the Purchaser’s closing deliveries described in Section 2.06(b), as
applicable.
Section 2.06    Deliveries at the Closing.
(a)    Deliveries of the Company. At the Closing, the Company shall deliver, or
cause to be delivered, to the Purchasers:
(i)    An opinion from Vinson & Elkins, L.L.P., counsel for the Company,
substantially in the form attached hereto as Exhibit A, which shall be addressed
to the Purchasers and dated the Closing Date;
(ii)    A counterpart of the Registration Rights Agreement, which shall have
been duly executed by the Company;
(iii)    Evidence of issuance of the Purchased Shares credited to book-entry
accounts maintained by the transfer agent of the Company, bearing a restrictive
notation meeting the requirements of the Securities Act, free and clear of any
Liens, other than transfer restrictions under this Agreement and applicable
federal and state securities Laws and those created by the Purchasers;
(iv)    A certificate of the Secretary or Assistant Secretary of the Company, on
behalf of the Company, dated the Closing Date, certifying as to and attaching
(A) the certificate of incorporation of the Company, (B) the bylaws of the
Company, (C) board resolutions authorizing the execution and delivery of the
Transaction Documents and the consummation of the transactions contemplated
thereby, including the issuance of the Purchased Shares, and (D) the incumbency
of the officers authorized to execute the Transaction Documents on behalf of the
Company setting forth the name and title and bearing the signatures of such
officers;
(v)    A certificate of the Secretary of State of each applicable state, dated
within ten (10) Business Days prior to the Closing Date, to the effect that each
of the Company and its Material Subsidiaries is in good standing in its
jurisdiction of formation;
(vi)    A certificate of the Chief Financial Officer of the Company, on behalf
of the Company, dated the Closing Date, certifying, in their applicable
capacities, to the effect that the conditions set forth in Section 2.03(b),
Section 2.04(a), Section 2.04(b), 2.04(c)and 2.04(d) have been satisfied;
(vii)    A cross-receipt executed by the Company and delivered to the Purchasers
certifying as to the amounts that it has received from the Purchasers; and


10

--------------------------------------------------------------------------------





(viii)    Such other documents relating to the transactions contemplated by this
Agreement as the Purchasers or their respective counsel may reasonably request.
(b)    Deliveries of Each Purchaser. At the Closing, each Purchaser shall
deliver or cause to be delivered to the Company:
(i)    A counterpart of the Registration Rights Agreement, which shall have been
duly executed by such Purchaser;
(ii)    A cross-receipt executed by such Purchaser and delivered to the Company
certifying that it has received from the Company the number of Purchased Shares
to be received by such Purchaser in connection with the Closing;
(iii)    Payment of such Purchaser’s Funding Obligation payable by wire transfer
of immediately available funds to an account designated in advance of the
Closing Date by the Company;
(iv)    A properly executed Internal Revenue Service Form W-9 from such
Purchaser; and
(v)    Such other documents relating to the transactions contemplated by this
Agreement as the Company or its counsel may reasonably request.
Section 2.07    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The failure of any Purchaser to
perform, or waiver by the Company of such performance, under any Transaction
Document shall not excuse performance by any other Purchaser or the Company, and
the waiver by any Purchaser of performance of the Company under any Transaction
Document shall not excuse performance by the Company with respect to any other
Purchaser. Nothing contained herein or in any other Transaction Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.
Section 2.08    Further Assurances. From time to time after the date hereof,
without further consideration, the Company shall use its commercially reasonable
efforts to take, or cause to be taken, all actions necessary or appropriate to
consummate the transactions contemplated by this Agreement.


11

--------------------------------------------------------------------------------





ARTICLE III
REPRESENTATIONS AND WARRANTIES AND
COVENANTS RELATED TO THE COMPANY
The Company represents and warrants to and covenants with the Purchasers as
follows:
Section 3.01    Existence, Qualification and Power. Each of the Company Entities
(a) is duly organized or formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under this Agreement to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
Section 3.02    Capitalization and Valid Issuance of Securities.
(a)    As of the date hereof (a) the authorized capital stock of the Company is
50,000,000 shares, of which 40,000,000 shares, par value $0.01 per share, are
designated as common shares and of which 10,000,000 shares, par value $0.01 per
share, are designated as preferred shares; (b) the number of shares of capital
stock issued and outstanding is 10,053,574 Common Shares; (c) the number of
shares of capital stock issuable pursuant to the Company’s stock plans
(including the Company Stock Plans ) is 1,023,011 Common Shares including shares
not previously authorized for issuance under any of the Company’s prior stock
plans and any shares not issued or subject to outstanding awards under such
prior plans, of which 523,224 shares remain available for future grants; and (d)
there are no shares of capital stock issuable and reserved for issuance pursuant
to securities exercisable for, or convertible into or exchangeable for any
shares of capital stock of the Company other than Common Shares that may be
reserved or issuable pursuant to the exercise of awards issued pursuant to the
Stock Plans or the Company Warrants. All of the issued and outstanding shares of
the Company’s capital stock have been duly authorized and validly issued and are
fully paid and nonassessable and were issued in compliance with applicable state
and federal securities law and any rights of third parties.
(b)    The Purchased Shares have been, or prior to the Closing will be, duly and
validly authorized and, when issued and paid for pursuant to this Agreement,
will be validly issued, fully paid and nonassessable, and shall be free and
clear of all Liens and restrictions on transfer, except for restrictions on
transfer set forth in the Transaction Documents or imposed by applicable
securities laws.
(c)    No Person is entitled to pre-emptive or similar statutory or contractual
rights with respect to any securities of the Company Entities. There are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which any Company Entity is or
may be obligated to issue any equity securities of any kind,


12

--------------------------------------------------------------------------------





other than options granted under the Company’s stock plans (including the
Company Stock Plans) and Common Shares issuable upon exercise of the Company
Warrants. Other than that certain Director Nomination Agreement dated April 22,
2016 by and among the Company and other parties thereto, there are no voting
agreements, buy-sell agreements, option or right of first purchase agreements or
other agreements of any kind to which the Company is a party. Other than the
Registration Rights Agreement and the Prior Registration Rights Agreement, to
the knowledge of the Company no Person has the right to require the Company to
register any securities of the Company under the Securities Act, whether on a
demand basis or in connection with the registration of securities of the Company
for its own account or for the account of any other Person. The issuance and
sale of the Purchased Shares hereunder will not obligate the Company to issue
Common Shares or other securities to any other Person (other than the
Purchasers) and will not result in the adjustment of the exercise, conversion,
exchange or reset price of any outstanding security. The Company does not have
outstanding stockholder purchase rights or “poison pill” or any similar
arrangement in effect giving any Person the right to purchase any equity
interest in the Company upon the occurrence of certain events.
Section 3.03    Ownership of the Material Subsidiaries. All of the outstanding
shares of capital stock or other equity interests of each Material Subsidiary
owned directly or indirectly by the Company (a) have been validly issued and are
fully paid and nonassessable, and (b) except as disclosed in the Company SEC
Documents, are wholly-owned, directly or indirectly, by the Company, free and
clear of all Liens, except for Liens under the Company’s existing debt
arrangements and the debt arrangements contemplated by the Debt Commitment
Letter and for restrictions on transferability in the Organizational Documents
of such Material Subsidiary.
Section 3.04    Company SEC Documents. Since April 22, 2016, the Company’s
forms, registration statements, reports, schedules and statements required to be
filed by it under the Exchange Act have been filed with the Commission on a
timely basis. The Company SEC Documents, at the time filed (or in the case of
registration statements, solely on the dates of effectiveness), except to the
extent corrected by a subsequent Company SEC Document, (a) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made in the case of any such
documents other than a registration statement, not misleading and (b) complied
as to form in all material respects with the applicable requirements of the
Exchange Act and the Securities Act, as the case may be.
Section 3.05    Financial Statements.
(a)    The historical financial statements (including the related notes and
supporting schedule) contained or incorporated by reference in the Company SEC
Documents (i) comply as to form in all material respects with the applicable
accounting requirements under the Securities Act and the Exchange Act (except
that certain supporting schedules are omitted), (ii) fairly present the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the respective periods and (iii) have been
prepared in accordance with GAAP consistently applied throughout the periods
involved, in each case except


13

--------------------------------------------------------------------------------





to the extent disclosed therein. The other financial information of the Company
Entities, including non-GAAP financial measures, if any, contained or
incorporated by reference in the Company SEC Documents has been derived from the
accounting records of the Company Entities, and fairly presents in all material
respects the information purported to be shown thereby. Nothing has come to the
attention of the Company that has caused it to believe that the statistical and
market-related data included in the Company SEC Documents is not based on or
derived from sources that are reliable and accurate in all material respects as
of the date on which the applicable Company SEC Documents were filed.
(b)    Since the date of the most recent balance sheet of the Company audited by
the Company’s auditor, (i) the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Company SEC Documents
fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto in all material respects and (ii) to the best knowledge of the Company,
the Company is not aware of any material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company’s
internal controls over financial reporting.
Section 3.06    Independent Registered Public Accounting Firm. Ernst & Young LLP
audited the annual financial statements contained or incorporated by reference
in the Company SEC Documents, and at the time of such audits was an independent
registered public accounting firm with respect to the Company within the meaning
of the Securities Act and the applicable rules and regulations thereunder
adopted by the Commission and the Public Company Accounting Oversight Board
(United States). Ernst & Young LLP’s dismissal as independent registered public
accountants of the Company on June 8, 2016 was not as a result of or in
connection with any disagreement with the Company or any matter of accounting
principles or practices, financial statement disclosure or auditing scope or
procedure. On June 8, 2016, the Company approved the selection of BDO US, LLP as
the Company’s new independent registered public accounting firm, and since such
date, is an independent registered public accounting firm with respect to the
Company within the meaning of the Securities Act and the applicable rules and
regulations thereunder adopted by the Commission and the Public Company
Accounting Oversight Board (United States).
Section 3.07    No Material Adverse Change. Since March 31, 2016, the date that
the United States Bankruptcy Court for the District of Delaware entered the
Findings of Fact, Conclusions of Law and Order Confirming Pursuant to Section
1129(a) and (b) of the Bankruptcy Code the Second Amended Joint Plan of
Reorganization of the Debtors and Debtors in Possession relating to the Company
and certain of its Subsidiaries, except as described in the Company SEC
Documents filed prior to the date of this Agreement (excluding any disclosures
that are forward-looking in nature), there has been no event or circumstance,
either individually or in the aggregate, that has had a Material Adverse Effect.
Section 3.08    No Registration Required. Assuming the accuracy of the
representations and warranties of the applicable Purchaser contained in Article
IV, the issuance and sale of the Purchased Shares to such Purchaser pursuant to
this Agreement is exempt from


14

--------------------------------------------------------------------------------





registration requirements of the Securities Act, and neither the Company nor, to
the Company’s knowledge, any Person acting on its behalf, has taken nor will
take any action hereafter that would cause the loss of such exemption.
Section 3.09    No Restrictions or Registration Rights. There are no
restrictions upon the voting or transfer of, any Common Shares arising under the
Company’s Organizational Documents or the DGCL. Neither the offering nor sale of
the Purchased Shares as contemplated by this Agreement gives rise to any rights
for or relating to the registration of any Purchased Shares or other securities
of the Company. The Company has not granted registration rights to any Person
other than the Purchasers that would provide such Person priority over the
Purchasers’ rights with respect to any piggyback registration, other than to the
extent set forth in the Prior Registration Rights Agreement.
Section 3.10    Litigation. Except as described in the Company SEC Documents
filed prior to the date of this Agreement (excluding any disclosures that are
forward-looking in nature), there are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any of the Company Entities or against any of their
properties or revenues, or before or by any self-regulatory organization or
other non-government regulatory authority, that (a) purport to affect or pertain
to this Agreement or any other Transaction Document, or any of the transactions
contemplated hereby or thereby, or (b) either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
Section 3.11    Compliance with Law. The Company and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws, and
any rule or regulation of any self-regulatory organization or other
non-governmental regulatory authority and all orders, writs, injunctions and
decrees applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
Section 3.12    No Conflicts. The issuance and sale by the Company of the
Purchased Shares, the application of the proceeds thereof, the execution,
delivery and performance of the Transaction Documents and the consummation of
the transactions contemplated thereby by each Company Entity do not and will not
(a) contravene the terms of any of such Person’s Organizational Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law or any rule or regulation of any
self-regulatory organization or other non-governmental regulatory, except in the
case of clauses (b) and (c) for such violations which could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.


15

--------------------------------------------------------------------------------





Section 3.13    Authority; Enforceability.
(a)    The execution, delivery and performance by the Company of each the
Transaction Documents have been duly authorized by all necessary corporate
action. The Company has all requisite power and authority to issue, sell and
deliver the Purchased Shares, in accordance with and upon the terms and
conditions set forth in this Agreement. On or prior to the Closing Date, all
action required to be taken by the Company for the authorization, issuance, sale
and delivery of the Purchased Shares, the execution and delivery of the
Transaction Documents and the consummation of the transactions contemplated
thereby shall have been validly taken. No approval from the holders of
outstanding Common Shares is required under the Organizational Documents of the
Company in connection with the Company’s issuance and sale of the Purchased
Shares to the Purchasers.
(b)    Each of the Transaction Documents has been or, when delivered hereunder,
will have been, duly executed and delivered by the Company. Each of the
Transaction Documents constitutes, or will constitute, a legal, valid and
binding obligation of the Company, enforceable in accordance with its terms;
provided that, with respect to each such agreement, the enforceability thereof
may be limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar Laws from time to time in effect affecting
the enforcement of creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law).
(c)    Subject to the accuracy of the representations and warranties of each
Purchaser set forth in Article IV hereof, the Company has taken all action
necessary to exempt from the registration requirements of the Securities Act the
issuance and sale of the Purchased Shares. The Company has taken, or prior to
Closing will take, all action reasonably necessary to exempt the Purchasers from
the provisions of any stockholder rights plan or other “poison pill”
arrangement, any anti-takeover, business combination or control share law or
statute binding on the Company or to which the Company or any of its assets and
properties may be subject and any provision of the Company’s Organizational
Documents that is or would reasonably be expected to become applicable to the
Purchasers as a result of the transactions contemplated hereby, including
without limitation, the issuance of the Purchased Shares and the ownership,
disposition or voting of the Purchased Shares by the Purchasers or the exercise
of any right granted to the Purchasers pursuant to this Agreement or the other
Transaction Documents.
Section 3.14    Approvals. No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person (each, a “Consent”), is necessary or required in connection with
the issuance and sale of the Purchased Shares by the Company, the execution,
delivery and performance of this Agreement and the other Transaction Documents
by the Company and the consummation by the Company of the transactions
contemplated hereby or thereby, other than Consents (a)  required by the
Commission in connection with the Company’s obligations under the Registration
Rights Agreement, (b) required under the state securities or “blue sky” Laws,
(c) that have been, or prior to the Closing Date will have been, duly obtained,
taken, given or made and are in full force and effect, (d) any Consent required
pursuant to Article VI of the certificate of incorporation of the


16

--------------------------------------------------------------------------------





Company and (e) Consents, the failure of which to obtain or make would not
reasonably be expected to have a Material Adverse Effect.
Section 3.15    Distribution Restrictions. No Company Entity is currently
prohibited, or as a result of the transactions contemplated by this Agreement,
will be prohibited, directly or indirectly, from making distributions with
respect to its equity securities, from repaying to any other Company Entity any
loans or advances or from transferring any property or assets to the Company or
any other Company Entity, except as described in the Company SEC Documents filed
prior to the date of this Agreement.
Section 3.16    Investment Company Status. None of the Company Entities is, and
immediately after the sale of the Purchased Shares hereunder and the application
of the net proceeds from such sale none of the Company Entities will be,
required to be registered as an “investment company” under the Investment
Company Act of 1940, as amended.
Section 3.17    Certain Fees. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission from the Purchasers with
respect to the sale of any of the Purchased Shares or the consummation of the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of any Company Entities. The Company agrees that it will indemnify and
hold harmless the Purchasers from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by the Company Entities or alleged to have been incurred by
the Company Entities in connection with the sale of the Purchased Shares or the
consummation of the transactions contemplated by this Agreement.
Section 3.18    Insurance. The properties of the Company and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Company, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Company or the applicable
Subsidiary operates.
Section 3.19    Labor and Employment Matters. No labor dispute with the
employees of any of the Company Entities exists, or, to the knowledge of the
Company, is imminent, that would have a Material Adverse Effect.
Section 3.20    Internal Controls. Except as described in the Company SEC
Documents filed prior to the date of this Agreement, the Company Entities, taken
as a whole, maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (a) transactions are executed in accordance
with management’s general or specific authorization, (b) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets, (c) access to
assets is permitted only in accordance with management’s general or specific
authorization and (d) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.


17

--------------------------------------------------------------------------------





Section 3.21    Disclosure Controls and Procedures. (a) To the extent required
by Rule 13a-15 under the Exchange Act, each of the Company Entities has
established and maintains disclosure controls and procedures (to the extent
required by and as such term is defined in Rule 13a-15(e) under the Exchange
Act), (b) such disclosure controls and procedures are designed to provide
reasonable assurance that that the information required to be disclosed by the
Company in the reports to be filed or submitted under the Exchange Act is
accumulated and communicated to management of the Company, as appropriate, to
allow timely decisions regarding required disclosure to be made and (c) to the
extent required by Rule 13a-15 under the Exchange Act, such disclosure controls
and procedures are effective in all material respects to perform the functions
for which they were established.
Section 3.22    Sarbanes-Oxley. The Company is in compliance in all material
respects with all applicable provisions of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated in connection therewith.
Section 3.23    Environmental Compliance. Except as described in Company SEC
Documents filed prior to the date of this Agreement, (a) each Company Entity and
each of the Properties, assets and operations of the Company Entities is in
compliance with any and all Environmental Laws, (b) each Company Entity has
timely applied for or received and, to the extent received, is in compliance
with all permits, licenses, authorizations or other approvals required under
Environmental Laws to conduct its business as it is currently being conducted,
(c) since April 22, 2016, no Company Entity has received written notice of any,
and to the knowledge of the Company, there currently exist no events,
occurrences or circumstances that would reasonably be expected to form the basis
for any actual or potential liability under Environmental Laws for the
investigation or remediation of any disposal or release of any Hazardous
Materials or for violations under Environmental Laws, and (d) no Company Entity
is subject to any pending or, to the knowledge of the Company, threatened
actions, suits, demands, orders or proceedings against any Company Entity
relating to any Environmental Laws (collectively, “Environmental Proceedings”),
except for any such (i) failures to comply with Environmental Laws or to timely
apply for or receive, or to comply with, permits, licenses, authorizations or
other approvals required under Environmental Laws, (ii) actual or potential
liabilities or violations under Environmental Laws or (iii) Environmental
Proceedings, in each case that would not, individually or in the aggregate,
constitute a Material Adverse Effect. Except as described in the Company SEC
Documents filed prior to the date of this Agreement, no Company Entity has
entered into any settlement agreement relating to any alleged violation of any
Environmental Law or any actual or alleged release or threatened release or
cleanup at any location of any Hazardous Materials, except for any such
agreements that would not, individually or in the aggregate, constitute a
Material Adverse Effect. Except as described in the Company SEC Documents filed
prior to the date of this Agreement, no Company Entity is currently named as a
“potentially responsible party” under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended. Notwithstanding anything to
the contrary in this Article III, this Section 3.23 contains the only
representations and warranties of the Company with respect to compliance with,
or liability under, Environmental Laws, the application for and maintenance of,
and compliance with, all Permits required under Environmental Laws and
Environmental Proceedings.


18

--------------------------------------------------------------------------------





Section 3.24    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Company, nothing has occurred that
would prevent or cause the loss of, such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c)    Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, (i) no ERISA Event has occurred,
and neither the Company nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the Company and each ERISA
Affiliate have met all applicable requirements under the Pension Funding Rules
in respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Company nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) except as described in Company SEC Documents filed prior to
the date of this Agreement, neither the Company nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
the Company nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.
(d)    Except as described in Company SEC Document filed prior to the date of
this Agreement s, neither the Company or any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan.
(e)    With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with


19

--------------------------------------------------------------------------------





respect to each employee benefit plan maintained or contributed to by the
Company or any Subsidiary of the Company that is not subject to United States
Law (a “Foreign Plan”):
(i)    any employer and employee contributions required by Law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices;
(ii)    the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and
(iii)    each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.
Section 3.25    Tax Returns; Taxes. The Company and its Subsidiaries have filed
all Federal, state and other material Tax returns and reports required to be
filed, and have paid all Taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. As of the date hereof, no Tax Lien has been
filed against the Company, any Subsidiary, or any assets of either that could
reasonably be expected to have a Material Adverse Effect. There is no proposed
tax assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither the Company nor any Subsidiary thereof is party
to any tax sharing agreement.
Section 3.26    Permits. Except as described in Company SEC Documents filed
prior to the date of this Agreement, and excluding Permits addressed under
Section 3.23, (a) each of the Company Entities has all necessary licenses,
authorizations, permits, variances, waivers, exemptions, consents and approvals
(each, a “Permit”) and has made all necessary filings required under any
applicable Law, and has obtained all necessary Permits from other persons, in
order to conduct its business and own its Properties as such business is
currently conducted and such Properties are currently owned, except for such
Permits the absence or omission of which would not, individually or in the
aggregate, constitute a Material Adverse Effect; (b) no Company Entity is in
violation of or default under, or has received notice of any proceedings
relating to the revocation or modification of, any such Permit or any Law
applicable to such Company Entity, except for any such violations, defaults,
revocations or modifications that would not, individually or in the aggregate,
constitute a Material Adverse Effect; and (c) each of the Company Entities is in
compliance with all such Permits, except for any failure to comply with such
Permits that would not, individually or in the aggregate, constitute a Material
Adverse Effect.


20

--------------------------------------------------------------------------------





Section 3.27    Required Disclosures and Descriptions. There are no legal or
governmental actions, suits or proceedings (including an audit or examination by
any taxing authority) pending or, to the knowledge of the Company Entities,
threatened, against any of the Company Entities, or to which any of the Company
Entities is a party, or to which any of their respective properties is subject,
that are required to be described in the Company SEC Documents but are not
described as required, and there are no Contracts that are required to be
described in the Company SEC Documents or to be filed as an exhibit to the
Company SEC Documents that are not described or filed as required by the
Securities Act or the Exchange Act.
Section 3.28    Title to Property. The Company Entities have legal, valid and
defensible title to all of their interests in oil and gas properties and to all
other real and personal property owned by them, in each case free and clear of
all mortgages, pledges, security interests, claims, liens, encumbrances,
restrictions and defects of any kind, except (1) such as are described in the
Company SEC Documents filed prior to the date of this Agreement, (2) Liens and
encumbrances under operating agreements, unitization and pooling agreements,
production sales contracts, farm-out agreements and other oil and gas
exploration and production agreements, in each case that secure payment of
amounts not yet due and payable for the performance of other inchoate
obligations and are of a scope and nature customary in connection with similar
drilling and producing operations, or (3) Liens that do not materially affect or
interfere with the use made and proposed to be made of such properties taken as
a whole; and any property held under lease or sublease by the Company Entities
is held under valid, subsisting and enforceable leases or subleases with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such properties taken as a whole by the Company Entities
or except such as are described in the Company SEC Documents filed prior to the
date of this Agreement; and none of the Company Entities has any notice or
knowledge of any material claim of any sort that has been, or may be, asserted
by anyone adverse to the Company Entities’ as lessee or sublessee under any
lease or sublease described above, or affecting or questioning the Company
Entities’ rights to the continued possession of the leased or subleased premises
under any such lease or sublease in conflict with the terms thereof.
Section 3.29    Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).
Section 3.30    Form S-3 Eligibility. As of the Closing Date, the Company is
eligible to register the Purchased Shares for resale by the Purchasers under
Form S-3 promulgated under the Securities Act.
Section 3.31    Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with the U.S. Foreign Corrupt Practices Act of 1977 or
similar law of a jurisdiction in which the Company or any of its Subsidiaries
conduct their respective businesses and to which they are lawfully subject, in
each case, in all material, and the Company, its Subsidiaries and their
respective officers and employees, and to the knowledge of the Company, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material


21

--------------------------------------------------------------------------------





respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Company being designated as a Sanctioned Person. None
of (a) the Company, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the transactions contemplated by this Agreement, is a Sanctioned
Person. No use of proceeds or other transaction contemplated by this Agreement
will violate Anti-Corruption Laws or applicable Sanctions.
Section 3.32    No Side Agreements. There are no binding agreements by, among or
between the Company or any of its Affiliates, on the one hand, and any Purchaser
or any of its Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Transaction Documents.
Section 3.33    No Directed Selling Efforts or General Solicitation. Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D of
the Securities Act) in connection with the offer or sale of any of the Purchased
Shares.
Section 3.34    No Integrated Offering. Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(a)(2) of the Securities Act for the
exemption from registration for the transactions contemplated hereby or would
require registration of the Purchased Shares under the Securities Act.
Section 3.35    Rule 506 Compliance. Assuming the accuracy of the
representations and warranties of the Purchasers set forth in Section 4 hereof,
to the Company Entities’ knowledge, neither the Company nor any director,
executive officer, other officer of the Company participating in the offering,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities (calculated on the basis of voting power) and any promoter connected
with the Company in any capacity on the date hereof, is subject to any of the
“Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualification Event”), except for a Disqualification Event
covered by Rule 506(d)(2)(i) or (d)(3) under the Securities Act. The Company is
not disqualified from relying on Rule 506 of Regulation D under the Securities
Act for any of the reasons stated in Rule 506(d) under the Securities Act in
connection with the issuance and sale of the Purchased Shares to the Purchasers
pursuant to this Agreement. The Company has exercised reasonable care, including
without limitation, conducting a factual inquiry that is appropriate in light of
the circumstances, into whether any such disqualification under Rule 506(d)
under the Securities Act exists. The Company has furnished to each Purchaser, a
reasonable time prior to the date hereof, a description in writing of any
matters relating to the Company, any director, executive officer, other officer
of the Company participating in the offering, any beneficial owner of 20% or
more of the Company’s outstanding voting equity securities (calculated on the
basis of voting power) and any promoter connected with the Company in any
capacity on the date hereof that would have triggered disqualification under
Rule 506(d) under the Securities Act but which occurred


22

--------------------------------------------------------------------------------





before September 23, 2013, in each case, in compliance with the disclosure
requirements of Rule 506(e) under the Securities Act. The Company has exercised
reasonable care, including without limitation, conducting a factual inquiry that
is appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) under the Securities Act would have existed
and whether any disclosure is required to be made to Purchaser under Rule 506(e)
under the Securities Act. Any outstanding securities of the Company (of any kind
or nature) that were issued in reliance on Rule 506 under the Securities Act at
any time on or after September 23, 2013 have been issued in compliance with Rule
506(d) and (e) under the Securities Act.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES AND
COVENANTS OF THE PURCHASERS
Each of the Purchasers, severally but not jointly, represents and warrants and
covenants to the Company as follows:
Section 4.01    Existence. Such Purchaser is duly organized and validly existing
and in good standing under the Laws of its jurisdiction of organization or
formation, with all necessary power and authority to own and operate its
properties and to conduct its business as currently conducted.
Section 4.02    Authorization, Enforceability. Such Purchaser has all necessary
corporate, limited liability company, trust or partnership power and authority
to execute, deliver and perform its obligations under the Transaction Documents
to which it is a party. The execution, delivery and performance of such
Transaction Documents by such Purchaser and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary legal action, and no further consent or authorization of such
Purchaser or any other Person is required. Each of the Transaction Documents to
which such Purchaser is a party has been duly executed and delivered by such
Purchaser, where applicable, and constitutes a legal, valid and binding
obligation of such Purchaser; provided that, with respect to each such
agreement, the enforceability thereof may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar Laws from
time to time in effect affecting the enforcement of creditors’ rights and
remedies generally and by general principles of equity (regardless of whether
such principles are considered in a proceeding in equity or at law).
Section 4.03    No Breach. The execution, delivery and performance of the
Transaction Documents to which such Purchaser is a party by such Purchaser and
the consummation by such Purchaser of the transactions contemplated thereby will
not (a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any material agreement to which
such Purchaser is a party or by which such Purchaser is bound or to which any of
the property or assets of such Purchaser is subject, (b) conflict with or result
in any violation of the provisions of the Organizational Documents of such
Purchaser, or (c) violate any Law of any Governmental Authority or body having
jurisdiction over such Purchaser or the property or assets of such Purchaser,
except in the case of clauses (a) and (c), for


23

--------------------------------------------------------------------------------





such conflicts, breaches, violations or defaults as would not prevent the
consummation of the transactions contemplated by such Transaction Documents.
Section 4.04    Certain Fees. No fees or commissions are or will be payable by
such Purchaser to brokers, finders or investment bankers with respect to the
purchase of any of the Purchased Shares or the consummation of the transactions
contemplated by this Agreement, except for fees or commissions for which the
Company is not responsible. Such Purchaser agrees that it will indemnify and
hold harmless the Company from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser or alleged to have been incurred by such
Purchaser in connection with the purchase of the Purchased Shares or the
consummation of the transactions contemplated by this Agreement.
Section 4.05    Unregistered Securities.
(a)    Accredited Purchaser Status; Sophisticated Purchaser. Such Purchaser is
(a) an “accredited investor” within the meaning of Rule 501(a) (1), (2), (3) or
(7) under the Securities Act, as amended, and (b) an Institutional Account as
defined in FINRA Rule 4512(c) and (c) a sophisticated institutional investor,
experienced in investing in private equity transactions and capable of
evaluating investment risks independently, both in general and with regard to
all transactions and investment strategies involving a security or securities,
including such Purchaser’s participation in the transactions contemplated
hereby. Such Purchaser has determined based on its own independent review and
such professional advice as it deems appropriate that its purchase of the
Purchased Shares and participation in the transactions contemplated hereby (i)
are fully consistent with its financial needs, objectives and condition, (ii)
comply and are fully consistent with all investment policies, guidelines and
other restrictions applicable to such Purchaser, (iii) have been duly authorized
and approved by all necessary action, (iv) do not and will not violate or
constitute a default under such Purchaser’s charter, by-laws or other
constituent document or under any law, rule, regulation, agreement or other
obligation by which it is bound and (v) are a fit, proper and suitable
investment for such Purchaser, notwithstanding the substantial risks inherent in
investing in or holding the Purchased Shares. Such Purchaser is able to bear the
substantial risks associated with its purchase of the Purchased Shares,
including but not limited to loss of its entire investment therein.
(b)    Information. Such Purchaser and its Representatives have (i) received,
reviewed and understood the offering materials made available to it in
connection with the transactions contemplated hereby, (ii) had the opportunity
to ask questions of and receive answers from the Company directly, (iii)
conducted and completed its own independent due diligence with respect to the
transactions contemplated hereby and (iv) been furnished with all materials
relating to the business, finances and operations of the Company that have been
requested and materials relating to the offer and sale of the Purchased Shares
that have been requested by such Purchaser. In connection with such Purchaser’s
investigation of the Company and its businesses and operations, such Purchaser
and its Representatives have received from the Company certain forward-looking
information. Such Purchaser acknowledges and agrees that (a) there are
uncertainties inherent in forward-looking statements, (b) such Purchaser is
familiar with


24

--------------------------------------------------------------------------------





such uncertainties and (c) such Purchaser is taking full responsibility for
making its own evaluations of the adequacy and accuracy of all forward-looking
statements so furnished to it or its Representatives. Based on such information
as such Purchaser has deemed appropriate and without reliance upon the Agent,
such Purchaser has independently made its own judgment concerning the Company
and its businesses, operations and prospects and analysis and decision to enter
into this Agreement and the transactions contemplated hereby. Except for the
representations, warranties and agreements of the Company expressly set forth in
this Agreement, such Purchaser is relying exclusively on its own sources of
information, investment analysis and due diligence (including professional
advice it deems appropriate) with respect to the transactions contemplated
hereby, the Purchased Shares and the business, condition (financial and
otherwise), management, operations, properties and prospects of the Company,
including but not limited to all business, legal, regulatory, accounting, credit
and tax matters. Neither any inquiries nor any other due diligence
investigations conducted at any time by such Purchasers and its Representatives
shall modify, amend or affect such Purchasers’ right (i) to rely on the
Company’s representations and warranties contained in Article III above or (ii)
to indemnification or any other remedy based on, or with respect to the accuracy
or inaccuracy of, or compliance with, the representations, warranties, covenants
and agreements in any Transaction Document. Such Purchaser understands that as
of the date of this Agreement, the Common Shares are not listed on a national
securities exchange registered under the Exchange Act. Such Purchaser also
understands that its purchase of the Purchased Shares involves a high degree of
risk. Such Purchaser has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Purchased Shares.
(c)    Residency. Such Purchaser shall cooperate reasonably with the Company to
provide any information necessary for any applicable securities filings.
(d)    Legends. Such Purchaser understands that, until such time as the
Purchased Shares have been sold pursuant to an effective registration statement
under the Securities Act, or the Purchased Shares are eligible for resale
pursuant to Rule 144 promulgated under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Purchased Shares will bear a restrictive legend
substantially as follows: “The securities represented hereby have not been
registered with the Securities and Exchange Commission or the securities
commission of any state in reliance upon an exemption from registration under
the Securities Act of 1933, as amended, and, accordingly, may not be transferred
unless (i) such securities have been registered for sale pursuant to the
Securities Act of 1933, as amended, (ii) such securities are sold pursuant to
Rule 144, or (iii) the Company has received an opinion of counsel reasonably
satisfactory to it that such transfer may lawfully be made without registration
under the Securities Act of 1933, as amended.” Additionally, if required by the
authorities of any state in connection with the issuance of sale of the
Purchased Shares, the Purchased Shares shall bear the legend required by such
state authority.
(e)    Purchase Representation. Such Purchaser is acquiring its entire
beneficial ownership interest in the Purchased Shares for its own account for
investment purposes only and


25

--------------------------------------------------------------------------------





not with a view to any distribution of the Purchased Shares in any manner that
would violate the securities laws of the United States or any other
jurisdiction. Such Purchaser has been advised and understands that the Purchased
Shares have not been registered under the Securities Act, the “blue sky” laws of
any jurisdiction or the laws of any other jurisdiction and may be resold only if
registered pursuant to the provisions of the Securities Act (or if eligible,
pursuant to the provisions of Rule 144 promulgated under the Securities Act or
pursuant to another available exemption from the registration requirements of
the Securities Act) and in compliance with the restrictions on transfer set
forth in the Transaction Documents. Such Purchaser has been advised and
understands that the Company, in issuing the Purchased Shares, is relying upon,
among other things, the representations and warranties of such Purchaser
contained in this Article IV in concluding that such issuance is a “private
offering” and is exempt from the registration provisions of the Securities Act.
(f)    Rule 144. Such Purchaser understands that the Purchased Shares must be
held indefinitely unless and until the Purchased Shares are registered under the
Securities Act or an exemption from registration is available. Such Purchaser
has been advised of and is aware of the provisions of Rule 144 promulgated under
the Securities Act.
(g)    Reliance by the Company. Such Purchaser understands that the Purchased
Shares are being offered and sold in reliance on a transactional exemption from
the registration requirements of federal and state securities Laws and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Purchased Shares.
Section 4.06    Sufficient Funds. Such Purchaser will have available to it at
the Closing sufficient funds to enable such Purchaser to pay in full at the
Closing the entire amount of such Purchaser’s Funding Obligation in immediately
available cash funds.
Section 4.07    No Prohibited Trading. From such time as such Purchaser was
first contacted by the Company or any other Person acting on behalf of the
Company regarding the transactions contemplated hereby until the first public
announcement of the execution of this Agreement, such Purchaser and any
Affiliate of such Purchaser which (i) had knowledge of the transactions
contemplated hereby, (ii) has or shares discretion relating to such Purchaser’s
investments or trading or information concerning such Purchaser’s investments,
including in respect of the Common Shares, or (iii) is subject to such
Purchaser’s review or input concerning such Affiliate’s investments or trading
(collectively, “Trading Affiliates”) has not (a) offered, sold, contracted to
sell, sold any option or contract to purchase, purchased any option or contract
to sell, granted any option, right or warrant to purchase, lent, or otherwise
transferred or disposed of, directly or indirectly, any of the Purchased Shares
or (b) directly or indirectly engaged in any Short Sales or other derivative or
hedging transactions with respect to Common Shares, including by means of any
swap or other transaction or arrangement that transfers or that is designed to,
or that might reasonably be expected to, result in the transfer to another, in
whole or in part, of any of the economic consequences of ownership of any
Purchased Shares, regardless of whether any transaction described in this
Section 4.07 is to be settled by delivery of Common


26

--------------------------------------------------------------------------------





Shares or other securities, in cash or otherwise. For the avoidance of doubt,
nothing in this Section 4.07 shall preclude any actions described in clauses (a)
or (b) above following the first public announcement of the execution of this
Agreement.
Section 4.08    No General Solicitation. Such Purchaser did not learn of the
investment in the Purchased Shares as a result of any general solicitation or
general advertising.
Section 4.09    No Reliance. Such Purchaser hereby acknowledges and agrees that
(a) the Agent is acting solely as placement agent in connection with the
transactions contemplated hereby and is not acting as underwriter or in any
other capacity and is not and shall not be construed as a fiduciary for such
Purchaser, the Company or any other person or entity in connection with the
transactions contemplated hereby, (b) the Agent has not made and will not make
any representation or warranty, whether express or implied, of any kind or
character and has not provided any advice or recommendation in connection with
the transactions contemplated hereby, (c) the Agent will have no responsibility
with respect to (i) any representations, warranties or agreements made by any
person or entity under or in connection with the transactions contemplated
hereby or any of the documents furnished pursuant thereto or in connection
therewith, or the execution, legality, validity or enforceability (with respect
to any person) or any thereof, or (ii) the business, affairs, financial
condition, operations, properties or prospects of, or any other matter
concerning the Company or the transactions contemplated hereby, and (d) the
Agent shall have no liability or obligation (including without limitation, for
or with respect to any losses, claims, damages, obligations, penalties,
judgments, awards, liabilities, costs, expenses or disbursements incurred by
such Purchaser, the Company or any other person or entity), whether in contract,
tort or otherwise, to such Purchaser, or to any person claiming through such
Purchaser, in respect of the transactions contemplated hereby.
Section 4.10    No Side Agreements. There are no binding agreements by, among or
between such Purchaser or any of its Affiliates, on the one hand, and the
Company or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Transaction Documents.
ARTICLE V
COVENANTS
Section 5.01    Cooperation; Further Assurances. The Company shall use its
commercially reasonable efforts to obtain all approvals and consents required by
or necessary to consummate the transactions contemplated by this Agreement and
the other Transaction Documents. The Company agrees to execute and deliver all
such documents or instruments, to take all commercially reasonable action and to
do all other commercially reasonable things it determines to be necessary,
proper or advisable under applicable Laws and regulations or as otherwise
reasonably requested by the Purchasers to consummate the transactions
contemplated by this Agreement.
Section 5.02    Conduct of Business. During the period commencing on the date of
this Agreement and ending on the Closing Date, each of the Company Entities will
use commercially reasonable efforts to conduct its business in the ordinary
course of business,


27

--------------------------------------------------------------------------------





preserve intact its existence and business organization, Permits, goodwill and
present business relationships with all material customers, suppliers,
licensors, distributors and others having significant business relationships
with the Company Entities (or any of them), to the extent the Company believes
in its sole discretion that such relationships are and continue to be beneficial
to the Company Entities and their businesses.
Section 5.03    Use of Proceeds. The Company shall use the proceeds of the
offering of the Purchased Shares, for general Company purposes.
Section 5.04    Subsequent Equity Sales. For a period of 60 days from the
Closing Date, the Company will not (i) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, or otherwise transfer or
dispose of, directly or indirectly, any shares of common stock of the Company or
any securities convertible into or exercisable or exchangeable for such common
stock, or publicly disclose the intention to make any offer, sale, pledge,
disposition or filing, or (ii) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the common stock of the Company or any such other securities, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of such common stock or such other securities, in cash or otherwise, without the
prior written consent of the Purchasers. Nothing contained above shall prevent
the Company from issuing (i) securities required to be issued pursuant to
contractual obligations of the Company in effect as of the date of this
Agreement and disclosed to the Purchasers or its counsel prior to the Closing;
(ii) securities issued on a pro rata basis to all holders of a class of
outstanding equity securities of the Company; and (iii) equity securities issued
pursuant to employee benefit or purchase plans in effect as of the date of this
Agreement.
ARTICLE VI
INDEMNIFICATION, COSTS AND EXPENSES
Section 6.01    Indemnification by the Company. The Company agrees to indemnify
each Purchaser and its Representatives (collectively, “Purchaser Related
Parties”) from costs, losses, liabilities, damages or expenses of any kind or
nature whatsoever, and hold each of them harmless against, any and all actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands and causes of action, and, in connection therewith, promptly upon
demand, pay or reimburse each of them for all costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a Third-Party Claim, as a result of, arising out of, or
in any way related to (a) the failure of any of the representations or
warranties made by the Company contained herein to be true and correct in all
material respects (other than those representations and warranties contained in
Section 3.01, Section 3.02, Section 3.13(a), (b) and (c) or Section 3.17 or
other representations and warranties that are qualified by materiality or
Material Adverse Effect, which, in each case, shall be true and correct in all
respects) when made and as of the Closing Date (except for any representations
and warranties


28

--------------------------------------------------------------------------------





made as of a specific date, which shall be required to be true and correct as of
such date only) or (b) the breach of any covenants of the Company contained
herein; provided that, in the case of the immediately preceding clause (a), such
claim for indemnification is made prior to the expiration of the survival period
of such representation or warranty; provided, further, that for purposes of
determining when an indemnification claim has been made, the date upon which a
Purchaser Related Party shall have given notice (stating in reasonable detail
the basis of the claim for indemnification) to the Company shall constitute the
date upon which such claim has been made; and provided, further, that the
aggregate liability of the Company to each Purchaser pursuant to this Section
6.01 shall not be greater in amount than such Purchaser’s Funding Obligation,
and the aggregate liability of the Company to all Purchasers pursuant to this
Section 6.01 shall not exceed the Total Funding Obligation. No Purchaser Related
Party shall be entitled to recover special, indirect, incidental, consequential,
exemplary, lost profits, speculative or punitive damages under this Section
6.01; provided, however, that such limitation shall not prevent any Purchaser
Related Party from recovering under this Section 6.01 for any such damages to
the extent that such damages are in the form of diminution in value or are
payable to a third party in connection with any Third-Party Claims.
Section 6.02    Indemnification Procedure.
(a)    A claim for indemnification for any matter not involving a Third-Party
Claim may be asserted by notice to the party from whom indemnification is
sought; provided, however, that failure to so notify the indemnifying party
shall not preclude the indemnified party from any indemnification which it may
claim in accordance with this Article VI, except as otherwise provided in
Section 6.01.
(b)    Promptly after any Purchaser Related Party (hereinafter, the “Indemnified
Party”) has received notice of any indemnifiable claim hereunder, or the
commencement of any action, suit or proceeding by a third person, which the
Indemnified Party believes in good faith is an indemnifiable claim under this
Agreement (each a “Third-Party Claim”), the Indemnified Party shall give the
indemnitor hereunder (the “Indemnifying Party”) written notice of such
Third-Party Claim, but failure to so notify the Indemnifying Party will not
relieve the Indemnifying Party from any liability it may have to such
Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Such notice shall state the nature and
the basis of such Third-Party Claim to the extent then known. The Indemnifying
Party shall have the right to defend and settle, at its own expense and by its
own counsel who shall be reasonably acceptable to the Indemnified Party, any
such matter as long as the Indemnifying Party pursues the same diligently and in
good faith. If the Indemnifying Party undertakes to defend or settle, it shall
promptly notify the Indemnified Party of its intention to do so, and the
Indemnified Party shall cooperate with the Indemnifying Party and its counsel in
all commercially reasonable respects in the defense thereof and the settlement
thereof. Such cooperation shall include, but shall not be limited to, furnishing
the Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long


29

--------------------------------------------------------------------------------





as the Indemnifying Party diligently pursues such defense, the Indemnifying
Party shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled (i)
at its expense, to participate in the defense of such asserted liability and the
negotiations of the settlement thereof and (ii) if (A) the Indemnifying Party
has failed to assume the defense or employ counsel reasonably acceptable to the
Indemnified Party or (B) if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and counsel to the Indemnified
Party shall have concluded that there may be reasonable defenses available to
the Indemnified Party that are different from or in addition to those available
to the Indemnifying Party or if the interests of the Indemnified Party
reasonably may be deemed to conflict with the interests of the Indemnifying
Party, then the Indemnified Party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the expenses and fees of such separate counsel and
other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not include any admission of wrongdoing or malfeasance by, the
Indemnified Party.
Section 6.03    Tax Matters. All indemnification payments under this Article VI
shall be treated as adjustments to the applicable Purchaser’s Funding Obligation
for Tax purposes except as otherwise required by applicable Law.
ARTICLE VII
TERMINATION
Section 7.01    Termination. This Agreement may be terminated at any time prior
to the Closing:
(a)    by mutual written consent of the Company and a Purchaser, with respect to
itself but not any other Purchaser;
(b)    by written notice from either the Company or a Purchaser, with respect to
itself but not any other Purchaser, if any Governmental Authority with lawful
jurisdiction shall have issued a final order, decree or ruling or taken any
other final action restraining, enjoining or otherwise prohibiting the
transactions contemplated by the Transaction Documents and such order, decree,
ruling or other action is or shall have become final and nonappealable; or
(c)    by written notice from a Purchaser, with respect to itself but not any
other Purchaser, if the Closing does not occur by 11:59 p.m. New York time on
the Drop-Dead Date; provided, however, that no party may terminate this
Agreement pursuant to this Section 7.01(c) if such party is, at the time of
providing such written notice, in breach of any of its obligations under this
Agreement.


30

--------------------------------------------------------------------------------





Section 7.02    Certain Effects of Termination. In the event that this Agreement
is terminated pursuant to Section 7.01, this Agreement shall become null and
void and have no further force or effect, except that the provisions of Section
8.03(b) shall remain operative and in
full force and effect as between the parties, but the parties shall not be
released from any liability arising from or in connection with any breach hereof
occurring prior to such termination.


ARTICLE VIII
MISCELLANEOUS
Section 8.01    Expenses. All costs and expenses, including fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with the Transaction Documents and the transactions contemplated
thereby shall be paid by the party incurring such costs and expenses.
Section 8.02    Interpretation. Article, Section, Schedule and Exhibit
references in this Agreement are references to the corresponding Article,
Section, Schedule or Exhibit to this Agreement, unless otherwise specified. All
Exhibits and Schedules to this Agreement are hereby incorporated and made a part
hereof as if set forth in full herein and are an integral part of this
Agreement. All references to instruments, documents, Contracts and agreements
are references to such instruments, documents, Contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it.
Whenever the Company has an obligation under the Transaction Documents, the
expense of complying with that obligation shall be an expense of the Company
unless otherwise specified. Any reference in this Agreement to “$” shall mean
U.S. dollars. Whenever any determination, consent or approval is to be made or
given by any party to this Agreement, such action shall be in such party’s sole
discretion, unless otherwise specified in this Agreement. If any provision in
the Transaction Documents is held to be illegal, invalid, not binding or
unenforceable, (a) such provision shall be fully severable and the Transaction
Documents shall be construed and enforced as if such illegal, invalid, not
binding or unenforceable provision had never comprised a part of the Transaction
Documents, and the remaining provisions shall remain in full force and effect,
and (b) the parties hereto shall negotiate in good faith to modify the
Transaction Documents so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible. When calculating the period of time before which, within which
or following which any act is to be done or step taken pursuant to the
Transaction Documents, the date that is the reference date in calculating such
period shall be excluded. If the last day of such period is not a Business Day,
the period in question shall end on the next succeeding Business Day. Any words
imparting the singular number only shall include the plural and vice versa. The
words such as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires. The provision of a Table of Contents, the
division of this Agreement into Articles, Sections and other subdivisions and
the insertion of headings are for


31

--------------------------------------------------------------------------------





convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement.
Section 8.03    Survival of Provisions.
(a)    The representations and warranties contained in this Agreement shall
survive the Closing indefinitely regardless of any investigation made by or on
behalf of the Company or any Purchaser. The covenants made in this Agreement or
any other Transaction Document shall survive the Closing and remain operative
and in full force and effect regardless of acceptance of any of the Purchased
Shares and payment therefor and repayment, conversion or repurchase thereof.
(b)    Regardless of any purported general termination of this Agreement, the
provisions of Article VI and all indemnification rights and obligations of the
Company and the Purchasers thereunder, and this Article VIII shall remain
operative and in full force and effect as between the Company and each
Purchaser, unless the Company and the applicable Purchaser execute a writing
that expressly terminates such rights and obligations as between the Company and
such Purchaser.
Section 8.04    No Waiver: Modifications in Writing.
(a)    Delay. No failure or delay on the part of any party in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.
(b)    Specific Waiver; Amendment. Except as otherwise provided herein or as
specifically provided otherwise in any other Transaction Document with respect
thereto, no amendment, waiver, consent, modification or termination of any
provision of any Transaction Document shall be effective unless signed by each
of the parties thereto affected by such amendment, waiver, consent, modification
or termination. Except where notice is specifically required by this Agreement,
no notice to or demand on the Company or any Purchaser in any case shall entitle
the Company or such Purchaser to any other or further notice or demand in
similar or other circumstances. Any investigation by or on behalf of any party
shall not be deemed to constitute a waiver by the party taking such action of
compliance with any representation, warranty, covenant or agreement contained
herein.
Section 8.05    Binding Effect. This Agreement shall be binding upon the
Company, each of the Purchasers and their respective successors and permitted
assigns. Except as expressly provided in this Agreement, this Agreement shall
not be construed so as to confer any right or benefit upon any Person other than
the parties to this Agreement and their respective successors and permitted
assigns.


32

--------------------------------------------------------------------------------





Section 8.06    Publicity. Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or the Purchasers without the prior consent of the Company (in the
case of a release or announcement by the Purchasers) or the Purchasers (in the
case of a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Purchasers, as the case may
be, shall allow the Purchasers or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance. The parties acknowledge
that (i) as of 9:30 a.m. (New York time) on the trading day immediately
following the date hereof, no Purchaser shall be in possession of any material,
nonpublic information received from the Company or any of its respective
officers, directors, employees or agents, with respect to the transactions
contemplated hereby, and (ii) prior to such time the Company shall issue a press
release disclosing any material information required to comply with the
preceding clause (i), and that, in addition, the Company will make such other
filings and notices in the manner and time required by the SEC with respect to
such matters. The Company shall not, and shall cause each of its Subsidiaries
and each of their respective officers, directors, employees and agents, not to,
provide any Purchaser with any such material, nonpublic information regarding
the Company or any of the Company Entities from and after the filing of the
press release without the express written consent of such Purchaser. For the
avoidance of doubt, following the issuance of such press release, this Agreement
shall not prohibit any Purchaser from trading Common Shares as it sees fit.
Section 8.07    Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, electronic mail, air courier guaranteeing overnight
delivery or personal delivery to the following addresses
(a)    If to the Purchasers, to the addresses set forth on Schedule A.
(b)    If to the Company, to:
Swift Energy Company
575 Dairy Ashford, Suite 1200
Houston, Texas 77079
Attn: Christopher M. Abundis, Vice President, General Counsel and Secretary
Email: chris.abundis@swiftenergy.com 


with a copy to (which shall not constitute notice):
Vinson & Elkins, L.L.P.
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attn: David P. Oelman
Email: doelman@velaw.com


33

--------------------------------------------------------------------------------





or to such other address as the Company or the Purchasers may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; upon actual receipt if
sent by certified or registered mail, return receipt requested, or regular mail,
if mailed; upon actual receipt of the facsimile, if sent via facsimile; when
sent, if sent by electronic mail prior to 5:00 pm New York time on a Business
Day, or on the next succeeding Business Day, if not; and upon actual receipt
when delivered to an air courier guaranteeing overnight delivery.
Section 8.08    Removal of Legend. In connection with a sale of Purchased Shares
by a Purchaser in reliance on Rule 144 promulgated under the Securities Act, the
applicable Purchaser or its broker shall deliver to the Company a broker
representation letter providing to the Company the information required under
Rule 144 to determine that the sale of such Purchased Shares is made in
compliance with Rule 144 promulgated under the Securities Act, including, as may
be appropriate, a certification that the Purchaser is not an Affiliate of the
Company (as defined in Rule 144 promulgated under the Securities Act) and a
certification as to the length of time that such securities have been held. Upon
receipt of such representation letter, the Company shall promptly remove the
notation of a restrictive legend in such Purchaser’s book-entry account
maintained by the Company, including the legend referred to in Section 4.05(d),
and the Company shall bear all costs associated with the removal of such legend
in the Company’s books. At such time as the Purchased Shares have been
registered pursuant to an effective registration statement under the Securities
Act or have been held by any Purchaser for more than one year where such
Purchaser is not, and has not been in the preceding three months, an affiliate
of the Company (as defined in Rule 144 promulgated under the Securities Act), if
the book-entry account of such Purchaser still bears the notation of the
restrictive legend referred to in Section 4.05, the Company agrees, upon request
of the Purchaser or its permitted assignee, to take all steps necessary to
promptly, and in no event later than 3 business days following such request,
effect the removal of the legend described in Section 4.05, and the Company
shall bear all costs associated with the removal of such legend in the Company’s
books, regardless of whether the request is made in connection with a sale or
otherwise, so long as such Purchaser or its permitted assignee provides to the
Company the information required under Rule 144 (or other applicable exemptions)
to determine that the legend is no longer required under the Securities Act or
applicable state Laws, including (if there is no such registration statement) a
certification that the holder is not an Affiliate of the Company (as defined in
Rule 144 promulgated under the Securities Act), a covenant to inform the Company
if it should thereafter become an affiliate (as defined in Rule 144 promulgated
under the Securities Act) and to consent to the notation of an appropriate
restriction, and a certification as to the length of time such securities have
been held. The Company shall cooperate with each Purchaser to effect the removal
of the legend referred to in Section 4.05 at any time such legend is no longer
appropriate.
Section 8.09    Entire Agreement. This Agreement, the other Transaction
Documents and the other agreements and documents referred to herein are intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or


34

--------------------------------------------------------------------------------





undertakings, other than those set forth or referred to in this Agreement or the
other Transaction Documents with respect to the rights granted by the Company or
any of its Affiliates or the Purchasers or any of their respective Affiliates.
This Agreement, the other Transaction Documents and the other agreements and
documents referred to herein or therein supersede all prior agreements and
understandings among the parties with respect to such subject matter.
Section 8.10    Governing Law: Submission to Jurisdiction. This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the Laws of the State of New York without regard to principles of
conflicts of laws that would result in the application of the law of any other
jurisdiction. Any action against any party relating to the foregoing shall be
brought in any federal or state court of competent jurisdiction located within
the State of New York, and the parties hereto hereby irrevocably submit to the
non-exclusive jurisdiction of any federal or state court located within the
State of New York over any such action. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable Law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.
Section 8.11    Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 8.12    No Recourse Against Others.
(a)    All claims, obligations, liabilities or causes of action (whether in
contract or in tort, in law or in equity, or granted by statute) that may be
based upon, in respect of, arise under, out or by reason of, be connected with
or relate in any manner to this Agreement, or the negotiation, execution or
performance of this Agreement (including any representation or warranty made in,
in connection with, or as an inducement to, this Agreement), may be made


35

--------------------------------------------------------------------------------





only against (and are expressly limited to) the Company and the Purchasers. No
Person other than the Company or the Purchasers, including no member, partner,
stockholder, Affiliate or Representative thereof, nor any member, partner,
stockholder, Affiliate or Representative of any of the foregoing, shall have any
liability (whether in contract or in tort, in law or in equity, or granted by
statute) for any claims, causes of action, obligations or liabilities arising
under, out of, in connection with or related in any manner to this Agreement or
based on, in respect of or by reason of this Agreement or its negotiation,
execution, performance or breach; and, to the maximum extent permitted by Law,
each of the Company and the Purchasers hereby waives and releases all such
liabilities, claims, causes of action and obligations against any such third
Person.
(b)    Without limiting the foregoing, to the maximum extent permitted by Law,
(i) each of the Company and the Purchasers hereby waives and releases any and
all rights, claims, demands or causes of action that may otherwise be available
at law or in equity, or granted by statute, to avoid or disregard the entity
form of the other or otherwise impose liability of the other on any third Person
in respect of the transactions contemplated hereby, whether granted by statute
or based on theories of equity, agency, control, instrumentality, alter ego,
domination, sham, single business enterprise, piercing the veil, unfairness,
undercapitalization or otherwise; and (ii) each of the Company and the
Purchasers disclaims any reliance upon any third Person with respect to the
performance of this Agreement or any representation or warranty made in, in
connection with or as an inducement to this Agreement.
Section 8.13    No Third-Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended to or shall confer upon any Person, other than the
Company, the Purchasers and, for purposes of Section 8.12 only, any member,
partner, stockholder, Affiliate or Representative of the Company or the
Purchasers, or any member, partner, stockholder, Affiliate or Representative of
any of the foregoing, any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement. Notwithstanding the foregoing, Agent is a
third-party beneficiary of, and may rely on, the representations and warranties
of each Purchaser contained in Section 4.05, Section 4.08 and Section 4.09.
Section 8.14    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.
Section 8.15    Certain Adjustments. Notwithstanding anything to the contrary in
this Agreement, the Common Share Offering Price shall be reduced by the per
share amount of any dividend (other than a dividend payable solely in Common
Shares) declared with respect to the Common Shares by the Company for which the
record date occurs on or after the date hereof but before Closing. The Common
Share Offering Price and number of Common Shares to be purchased by a Purchaser
hereunder shall be adjusted to reflect any stock split, stock dividend, reverse
stock split, or share combination for which the record date occurs after the
date hereof and prior to Closing.
[Signature Page Follows]


36

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
SWIFT ENERGY COMPANY




By:    /s/ Alton D. Heckaman, Jr.        
Name: Alton D. Heckaman, Jr.
Title: Executive Vice President and Chief Financial Officer




[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------







PURCHASERS:


SVMF 71, LLC




By:    /s/ James Dougherty        
Name: James Dougherty
Title: Fund Chief Financial Officer




[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------







PURCHASERS:


MatlinPatterson Global Advisers LLC as Advisor for MatlinPatterson Global
Opportunities Master Fund L.P.




By:    /s/ Michael Lipsky        
Name: Michael Lipsky
Title: Senior Portfolio Manager




[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------







PURCHASERS:


CVI Investments Inc. by Heights Capital Management its Authorized Agent




By:    /s/ Martin Kobinger        
Name: Martin Kobinger
Title: Investment Manager




[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------







PURCHASERS:


DW Value Master Fund, Ltd.


By:    DW Partners, LP, its investment manager
By:
DW Investment Partners, LLC, its general partner





By:    /s/ Shawn Singh        
Name: Shawn Singh
Title: Authorized Signatory




[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------







PURCHASERS:


HUTCHIN HILL CAPITAL PRIMARY FUND, LTD


By:
Hutchin Hill Capital LP, its Investment Manager





By:    /s/ Scott A. Kislin        
Name: Scott A. Kislin
Title: Chief Legal Officer




[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------






Schedule A
Purchaser and Address
Committed Common
Share Amount
 
 
c/o Heights Capital Management, Inc.
103,000
101 California Street, Suite 3250
   
San Francisco, CA 94111
 
Attn: Martin Kobinger
 
 
 
With a copy to (which shall not constitute notice):
 
 
 
 
 
 
 
 
 
 
 
Email:
 
 
 
TOTAL
103,000








--------------------------------------------------------------------------------





Schedule A
Purchaser and Address
Committed Common
Share Amount
 
 
MATLINPATTERSON GLOBAL OPPORTUNITIES MASTER
100,500
FUND L.P.
   
520 Madison Avenue, 35th Floor
 
New York, NY 10012
 
 
 
With a copy to (which shall not constitute notice):
 
 
 
Email Address:
 
ops@matlinpatterson.com
 
Attn: Patrick Mulhern
 
 
 
TOTAL
100,500





* Designated Purchaser.





--------------------------------------------------------------------------------







Schedule A


Purchaser and Address
Committed Common
Share Amount
 
 
SVMF 71, LLC
805,000
 
 
 
 
With a copy to (which shall not constitute notice):
 
 
 
General Counsel
   
Strategic Value Partners, LLC
 
100 West Putnam Avenue, Greenwich, CT, 06830
 
 
 
Email: legalnotices@svpglobal.com
 
 
 
TOTAL
805,000





* Designated Purchaser.





--------------------------------------------------------------------------------







Schedule A


Purchaser and Address
Committed Common
Share Amount
 
 
DW Value Master Fund, Ltd.
280,000
590 Madison Avenue, 13th Floor
   
New York, NY 10022
 
 
 
 
 
With a copy to (which shall not constitute notice):
 
 
 
c/o DW Partners, LP
   
590 Madison Avenue, 13th Floor
 
New York, NY 10022
 
 
 
Email: DW.Legal@dwpartners.com
 
 
 
TOTAL
280,000





* Designated Purchaser.





--------------------------------------------------------------------------------







Schedule A


Purchaser and Address
Committed Common
Share Amount
 
 
Hutchin Hill Capital Primary Fund, Ltd.
115,008
c/o Hutchin Hill Capital, LP
   
142 W. 57th Street, 15th Floor
 
New York, NY 10019
 
212-757-4490


 
With a copy to (which shall not constitute notice):
 
 
 
Scott A. Kislin
   
Chief Legal Officer
 
Hutchin Hill Capital, LP
 
142 W. 57th Street
New York, NY 10019
 
Email: legal@hutchinhill.com
 
 
 
TOTAL
115,008





* Designated Purchaser.













--------------------------------------------------------------------------------






Exhibit A


Form of Legal Opinion of Vinson & Elkins, L.L.P.


(i)    The Company has been duly incorporated and is validly existing as a
corporation, and is in good standing under the laws of the State of Delaware,
with the corporate power and authority to own or lease, as the case may be, and
to operate its properties and conduct the businesses in which it is currently
engaged.


(ii)    Each of the Company’s material subsidiaries listed on Schedule I hereto
(the “Material Subsidiaries”) is validly existing and in good standing under the
laws of its jurisdiction of formation and has all requisite limited liability
company or partnership power and authority, as applicable, under the laws of its
jurisdiction of formation necessary to own or lease its properties and to
conduct its business, in each case in all material respects as described in the
Company SEC Documents.


(iii)    Except as have been waived or satisfied or as contained in the
Certificate of Incorporation or Bylaws, there are no preemptive rights or other
rights to subscribe for or to purchase, nor any restriction upon the voting or
transfer of, any Purchased Share pursuant to the Organizational Documents of the
Company or any agreement filed as an exhibit to the Company’s Annual Report on
Form 10-K for the year ended December 31, 2015 or any Current Report or
Quarterly Report filed thereafter to which the Company is a party or by which
the Company may be bound.


(iv)    The Purchased Shares have been duly authorized in accordance with the
Certificate of Incorporation and the Bylaws and, when issued and delivered by
the Company to the Purchasers upon payment therefor in accordance with the
Purchase Agreement, will be validly issued, fully paid and non-assessable.


(v)    No consent, approval, authorization, filing with or order of any federal
or Delaware court, Governmental Authority or body having jurisdiction over the
Company is required for the issuance and sale by the Company of the Purchased
Shares, the execution, delivery and performance by the Company of the
Transaction Documents, or the consummation of the transactions contemplated by
the Transaction Documents, except (i) as may be required in connection with the
Company’s obligations under the Registration Rights Agreement to register the
resale of the Purchased Shares under the Securities Act, (ii) those that have
been obtained or made, (iii) as may be required under state securities or “Blue
Sky” laws, as to which we do not express any opinion, or (iv) such that the
failure to obtain would not reasonably be expected to constitute a Material
Adverse Effect.


(vi)    Assuming the accuracy of the representations and warranties of the
Purchasers and the Company contained in the Purchase Agreement and the Investor
Representation Letters, the offer, issuance and sale of the Purchased Shares by
the Company to the Purchasers solely in the manner contemplated by the Purchase
Agreement are exempt from the registration requirements of the Securities Act;
provided that we express no opinion as to any subsequent sale.







--------------------------------------------------------------------------------





(vii)    The Company is not an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.


(viii)    None of the offering, issuance or sale by the Company of the Purchased
Shares or the execution, delivery and performance of the Transaction Documents
by the Company, or the consummation of the transactions contemplated thereby
will result in a breach or violation of (A) the Organizational Documents of the
Company, (B) any agreement filed as an exhibit to the Company’s Annual Report on
Form 10-K for the year ended December 31, 2015 or any Current Report or
Quarterly Report filed thereafter, or (C) the DGCL or U.S. federal law, which in
the case of clauses (B) or (C) would be reasonably expected to constitute a
Material Adverse Effect; provided, however, that we express no opinion pursuant
to this paragraph (viii) with respect to any securities or other anti-fraud law.


(ix)    Each of the Transaction Documents has been duly authorized and validly
executed and delivered by the Company, and constitutes a valid and binding
obligation of the Company, enforceable against such party in accordance with its
terms, except insofar as the enforceability thereof may be limited by (A)
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws from time to time in effect affecting creditors’
rights and remedies generally and by general principles of equity (regardless of
whether such principles are considered in a proceeding in equity or at law) and
(B) public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.









--------------------------------------------------------------------------------






Exhibit B


Form of Registration Rights Agreement


This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of January [●], 2017, by and among Swift Energy Company, a Delaware
corporation (the “Company”), and each of the Persons set forth on Schedule A to
the Share Purchase Agreement (as defined below) (each, a “Purchaser” and
collectively, the “Purchasers”).
WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of Common Shares to the Purchasers pursuant to the Share Purchase
Agreement, dated as of January 20, 2017, by and among the Company and the
Purchasers (the “Share Purchase Agreement”); and
WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the Share
Purchase Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Share Purchase Agreement. The terms set
forth below are used herein as so defined:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“Allowed Delay Deadline” has the meaning specified therefor in Section 2.03 of
this Agreement.
“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or any other day on which banking institutions in the State of Colorado or the
State of New York are authorized or required to be closed by law or governmental
action.
“Commission” means the U.S. Securities and Exchange Commission.


1



--------------------------------------------------------------------------------





“Common Shares” means shares of the Company’s common stock, par value $0.01 per
share.
“Closing Date” means the date on which the consummation of the purchase and sale
of the Common Shares to the Purchasers pursuant to the Share Purchase Agreement
occurs.
“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“Cut Back Shares” has the meaning specified therefor in Section 2.04 of this
Agreement.
“Effective Date” means the date that the applicable Registration Statement has
been declared effective by the Commission.
“Effectiveness Deadline” has the meaning specified therefor in Section
2.02(a)(ii) of this Agreement.
“Effectiveness Failure” has the meaning specified therefor in Section
2.02(a)(ii) of this Agreement.
“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.
“Filing Failure” has the meaning specified therefor in Section 2.02(a)(i) of
this Agreement.
“Holder” means the record holder of any Registrable Securities.
“Liquidated Damages” has the meaning specified therefor in Section 2.02(a) of
this Agreement.
“Liquidated Damages Multiplier” means the product obtained by multiplying (x)
the Common Share Offering Price by (y) the number of Registrable Securities held
by a Holder that may not be disposed of without restriction and without the need
for current public information pursuant to any section of Rule 144 (or any
successor rule or regulation to Rule 144 then in force) under the Securities
Act.
“Listing Failure” has the meaning specified therefor in Section 2.02(a)(iii) of
this Agreement.
“Maintenance Failure” has the meaning specified therefor in Section 2.02(a)(iv)
of this Agreement.
“Mandatory Shelf Filing Date” has the meaning specified therefore in Section
2.01(a) of this Agreement.
“National Exchange” has the meaning specified therefor in Section 2.02(a)(iii)
of this Agreement.


2



--------------------------------------------------------------------------------





“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.
“Registrable Securities” means the Common Shares to be acquired by the
Purchasers pursuant to the Share Purchase Agreement and includes any type of
interest issued to the Holder as a result of Section 3.04.
“Registration Expenses” has the meaning specified therefor in Section 2.02(b) of
this Agreement.
“Registration Statement” has the meaning specified therefor in Section 2.01(a)
of this Agreement.
“Restriction Termination Date” has the meaning specified therefor in Section
2.04 of this Agreement.
“SEC Restrictions” has the meaning specified therefor in Section 2.04 of this
Agreement.
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.
“Share Purchase Agreement” has the meaning specified therefor in the recitals of
this Agreement.
Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security (a) when a registration statement covering such Registrable
Security becomes or has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) when such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in effect)
under the Securities Act; (c) when such Registrable Security is held by the
Company or one of its subsidiaries or Affiliates, except for Registrable
Securities issued to Affiliates (in which case, such Registrable Securities
shall cease to be Registrable Securities when such Affiliate sells or transfers
its Registrable Securities to another Affiliate or the Company or one of its
subsidiaries); (d) when such Registrable Security has been sold or disposed of
in a private transaction in which the transferor’s rights under this Agreement
are not assigned to the transferee of such securities pursuant to Section 2.09
hereof or (e) when such Registrable Security becomes eligible for resale without
restriction and without the need for current public information pursuant to any
section of Rule 144 (or any similar provision then in effect) under the
Securities Act, provided that this Section 1.02(e) shall not apply to any Holder
of such Registrable Security that is an affiliate (as defined in Rule 144(a)(1))
of the Company for so long as such Holder is an affiliate).


3



--------------------------------------------------------------------------------





ARTICLE II
REGISTRATION RIGHTS
Section 2.01 Mandatory Registration. Following the date hereof, but no later
than ninety (90) days following the Closing Date (such date, the “Mandatory
Shelf Filing Date”), the Company shall prepare and use its commercially
reasonable efforts to file a registration statement with the Commission
providing for registration and resale, on a continuous or delayed basis pursuant
to Rule 415, of all of the Registrable Securities then outstanding from time to
time; such registration statement shall be on Form S-3 (or any equivalent or
successor form) under the Securities Act (the registration statement on such
form, as amended or supplemented, the “Registration Statement”). The Company
shall use its commercially reasonable efforts to cause the Registration
Statement to be declared effective under the Securities Act by the Commission as
soon as reasonably practicable after the Mandatory Shelf Filing Date, but in any
event no later than the earlier of (A) if the Registration Statement is subject
to review by the Commission, one hundred and fifty (150) days following the
Closing Date, and (B) if the Registration Statement is not subject to review by
the Commission, five (5) days following the date of receipt of such notice from
the Commission (such earlier date, the “Effectiveness Deadline”). The Company
shall use its commercially reasonable efforts to keep the Registration Statement
continuously effective under the Securities Act until the earlier of (A) the
date when all of the Registrable Securities covered by such Registration
Statement have been sold, and (B) the date on which all of the Common Shares
sold to the Purchasers pursuant to the Share Purchase Agreement cease to be
Registrable Securities hereunder (such period, the “Effectiveness Period”). The
Registration Statement when effective (including the documents incorporated
therein by reference) will comply as to form in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained in such Registration
Statement, in the light of the circumstances under which a statement is made).
As soon as practicable following the date that the Registration Statement
becomes effective, but in any event within two (2) Business Days of such date,
the Company shall provide the Holders with written notice of the effectiveness
of the Registration Statement.
Section 2.02 Failure to File or Become Effective; Liquidated Damages.
(a)    If:
(i)    the Company has not filed the Registration Statement with the Commission
on or prior to the Mandatory Shelf Filing Date (a “Filing Failure”),
(ii)    the Registration Statement is not declared effective by the Commission
on or before the Effectiveness Deadline (an “Effectiveness Failure”),
(iii)    the Common Shares are not listed and quoted for trading on either the
New York Stock Exchange or the NASDAQ Stock Market LLC (such exchange on which
the Common Shares are to be listed, the “National Exchange”) within one hundred
and eighty (180) days following the Closing Date (a “Listing Failure”), or


4



--------------------------------------------------------------------------------





(iv)    other than during an Allowed Delay, on any day during the Effectiveness
Period after the Common Shares have been listed and quoted for trading on the
National Exchange, sales of all of the Registrable Securities required to be
included on such Registration Statement cannot be made pursuant to such
Registration Statement (including, without limitation, because of a failure to
keep such Registration Statement effective, a failure to disclose such
information as is necessary for sales to be made pursuant to such Registration
Statement, a suspension or delisting of the Common Shares on the National
Exchange or by reason of a stop order) or the prospectus contained therein is
not available for use for any reason (a “Maintenance Failure”),
then, as partial relief for the damages to each Holder by reason of any such
delay in, or reduction of, its ability to sell the Registrable Securities (which
remedy shall not be exclusive of any other remedies available at law or in
equity), the Company shall pay to each Holder of Registrable Securities relating
to such Registration Statement, as liquidated damages and not as a penalty, an
amount in cash equal to one percent (1%) of the Liquidated Damages Multiplier of
such Holder: (1) on the date of such Filing Failure, Effectiveness Failure,
Listing Failure or Maintenance Failure, as applicable, and (2) on every thirty
(30) day anniversary of such Filing Failure, Effectiveness Failure, Listing
Failure or Maintenance Failure, until such failure is cured (in each case,
prorated for periods totaling less than thirty (30) days). The payments to which
the Holders shall be entitled pursuant to this Section 2.02(a) are referred to
herein as “Liquidated Damages.”
(b)    Following the initial payment of Liquidated Damages for any particular
event or failure (which shall be paid on the date of such event or failure, as
set forth above), without limiting the foregoing, if an event or failure giving
rise to Liquidated Damages is cured prior to any thirty (30) day anniversary of
such event or failure, then payment of such Liquidated Damages shall be made on
the third (3rd) Business Day after such cure. In the event the Company fails to
make Liquidated Damages payments in a timely manner in accordance with the
foregoing, such Liquidated Damages payments shall bear interest at the rate of
one percent (1%) per month (prorated for partial months) until paid in full.
(c)    Notwithstanding the foregoing, (i) no Liquidated Damages shall be owed to
any Holder (other than with respect to a Listing Failure or a Maintenance
Failure resulting from a suspension or delisting of the Common Shares on the
National Exchange) with respect to any period during which all of such Holder’s
Registrable Securities may be sold by such Holder without restriction under Rule
144 (including, without limitation, volume restrictions) and without the need
for current public information required by Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) and (ii) no Liquidated Damages shall be owed to any Holder to the
extent such Holder shall have received Liquidated Damages in excess of 10% of
the aggregate Purchase Price of such Holder. For the avoidance of doubt, no more
than one payment of Liquidated Damages shall be payable by the Company at any
given time, notwithstanding that more than one failure giving rise to Liquidated
Damages shall have occurred and is continuing (e.g., an Effectiveness Failure
and a Listing Failure continuing simultaneously); provided that payment of
Liquidated Damages shall continue in accordance with this Section 2.02(c) until
all failures giving rise to such payments are cured.


5



--------------------------------------------------------------------------------





Section 2.03 Blackout and Delay Rights. For not more than twenty (20)
consecutive days or for a total of not more than forty-five (45) days in any
twelve (12) month period, the Company may suspend the use of the prospectus
included in the Registration Statement in the event that the Company determines
in good faith that such suspension is necessary to (A) delay the disclosure of
material nonpublic information concerning the Company, the disclosure of which
at the time is not, in the good faith opinion of the Company, in the best
interests of the Company or (B) amend or supplement the Registration Statement
or the related prospectus so that the Registration Statement or prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided, that the Company shall
promptly (i) notify each Purchaser in writing of the commencement of an Allowed
Delay, but shall not (without the prior written consent of an Purchaser)
disclose to such Purchaser any material nonpublic information giving rise to an
Allowed Delay, (ii) advise the Purchasers in writing to cease all sales under
the Registration Statement until the end of the Allowed Delay and (iii) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.
Section 2.04 Sale Procedures. In connection with its obligations under this
Article II, the Company will, as expeditiously as possible:
(a)    prepare and file with the Commission such amendments and supplements to
the Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement;
(b)    make available to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Selling
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration Statement
or other registration statement;
(c)    if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders shall reasonably
request in writing by the time the Registration Statement is


6



--------------------------------------------------------------------------------





declared effective by the Commission; provided, however, that the Company will
not be required to qualify generally to transact business in any jurisdiction
where it is not then required to so qualify or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not then so subject;
(d)    promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the filing of the Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such Registration Statement or any other
registration statement or any post-effective amendment thereto, when the same
has become effective; and (ii) the receipt of any written comments from the
Commission with respect to any filing referred to in clause (i) and any written
request by the Commission for amendments or supplements to the Registration
Statement or any other registration statement or any prospectus or prospectus
supplement thereto;
(e)    immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of (i)
the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which a statement is made); (ii) the issuance or express threat of
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Company agrees to as promptly as practicable amend or supplement the
prospectus or prospectus supplement or take other appropriate action so that the
prospectus or prospectus supplement does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other commercially reasonable
action as is necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;
(f)    upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to the Registration Statement;
(g)    otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as


7



--------------------------------------------------------------------------------





reasonably practicable, an earnings statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
promulgated thereunder;
(h)    cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Company are then
listed;
(i)    use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
(j)    provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the Effective Date; and
(k)    if requested by a Selling Holder, (i) incorporate in a prospectus
supplement or post-effective amendment such information as such Selling Holder
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment.
The Company will not name a Holder as an underwriter as defined in Section
2(a)(11) of the Securities Act in any Registration Statement without such
Holder’s consent. If the staff of the Commission requires the Company to name
any Holder as an underwriter as defined in Section 2(a)(11) of the Securities
Act, and such Holder does not consent thereto, then such Holder’s Registrable
Securities shall not be included on the Registration Statement and the Company
shall have no further obligations hereunder with respect to Registrable
Securities held by such Holder.
If at any time the Commission takes the position that the offering of some or
all of the Registrable Securities in the Registration Statement is not eligible
to be made on a delayed or continuous basis under the provisions of Rule 415
under the Securities Act or requires any Purchaser to be named as an
“underwriter,” the Company shall use its reasonable best efforts to persuade the
Commission that the offering contemplated by the Registration Statement is a
valid secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that none of the Purchasers is an “underwriter.” The
Purchasers shall have the right to participate or have their counsel participate
in any meetings or discussions with the Commission regarding the Commission’s
position and to comment or have their counsel comment on any written submission
made to the Commission with respect thereto. No such written submission with
respect to this matter shall be made to the Commission to which the Purchasers’
counsel reasonably objects. In the event that, despite the Company’s reasonable
best efforts and compliance with the terms of this Section 2.04, the Commission
refuses to alter its position, the Company shall (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the


8



--------------------------------------------------------------------------------





Commission may require to assure the Company’s compliance with the requirements
of Rule 415 (collectively, the “SEC Restrictions”). Any cut-back imposed on the
Purchasers pursuant to this Section 2.04 shall be allocated among the Purchasers
on a pro rata basis unless the SEC Restrictions otherwise require or provide or
the Purchasers otherwise agree. No Liquidated Damages shall accrue as to any Cut
Back Shares until such date as the Company is able to effect the registration of
such Cut Back Shares in accordance with any SEC Restrictions (such date, the
“Restriction Termination Date” of such Cut Back Shares). From and after the
Restriction Termination Date applicable to any Cut Back Shares, all of the
provisions of Article II (including the Liquidated Damages provisions) shall
again be applicable to such Cut Back Shares; provided, however, that (i) the
Filing Deadline for the Registration Statement including such Cut Back Shares
shall be ten (10) Business Days after such Restriction Termination Date, and
(ii) the date by which the Company is required to obtain effectiveness with
respect to such Cut Back Shares under Article II shall be the 90th day
immediately after the Restriction Termination Date. For the avoidance of doubt,
for purposes of this Section 2.04, the term “reasonable best efforts” shall not
require the Company to institute or maintain any action, suit or proceeding
against the Commission or any member of the staff of the Commission.
Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (e) of this Section 2.04, shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by subsection (e)
of this Section 2.04 or until it is advised in writing by the Company that the
use of the prospectus may be resumed and has received copies of any additional
or supplemental filings incorporated by reference in the prospectus, and, if so
directed by the Company, such Selling Holder will deliver to the Company (at the
Company’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.
Section 2.05 Cooperation by Holders. The Company shall have no obligation to
include Registrable Securities of a Holder in the Registration Statement who has
failed to timely furnish such information that the Company determines, after
consultation with its counsel, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.
Section 2.06 Expenses.
(a)    The Company will pay all reasonable Registration Expenses as determined
in good faith. In addition, except as otherwise provided in Section 2.07 hereof,
the Company shall not be responsible for legal fees incurred by Holders in
connection with the exercise of such Holders’ rights hereunder.
(b)    “Registration Expenses” means all expenses incident to the Company’s
performance under or compliance with this Agreement to effect the registration
of Registrable Securities on the Registration Statement pursuant to Section
2.01, and the disposition of such Registrable Securities, including, without
limitation, all registration, filing, securities exchange listing and fees
associated with the National Exchange, all registration, filing, qualification
and


9



--------------------------------------------------------------------------------





other fees and expenses of complying with securities or blue sky laws, fees of
the Financial Industry Regulatory Authority, fees of transfer agents and
registrars, all word processing, duplicating and printing expenses, any transfer
taxes and the fees and disbursements of counsel and independent public
accountants for the Company, including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance.
Section 2.07 Indemnification.
(a)    Indemnification by the Company. In the event of any registration of any
securities of the Company under the Securities Act pursuant to this Agreement,
the Company will, and hereby does, indemnify and hold harmless the seller of any
Registrable Securities covered by such registration statement, its directors and
officers, each other Person who participates in the offering or sale of such
securities and each other Person, if any, who controls such seller, within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which such seller or any such director or
officer or controlling person may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such
securities were registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company will reimburse such seller and each such
director, officer, and controlling person for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, liability, action or proceeding; provided that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with information regarding such
seller furnished by such seller (or any representative of such seller) to the
Company in writing or electronically specifically stating that it is for use in
the preparation thereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such seller or any such
director, officer or controlling person and shall survive the transfer of such
securities by such seller.
(b)    Indemnification by the Sellers. The Company may require, as a condition
to including any Registrable Securities in any registration statement filed
pursuant to Section 2.01 above, that the Company shall have received an
undertaking satisfactory to it from the prospective seller of such securities,
to indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 2.07(a) above) the Company, each director of the Company, each
officer of the Company and each other Person, if any, who controls the Company
within the meaning of the Securities Act, with respect to any statement or
alleged statement in or omission or alleged omission from such registration
statement, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto,


10



--------------------------------------------------------------------------------





if such statement or alleged statement or omission or alleged omission was made
in reliance upon and in conformity with information regarding such seller
furnished by such seller (or any representative of such seller) to the Company
in writing or electronically specifically stating that it is for use in the
preparation of such registration statement, preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement. The maximum liability
of each seller for any such indemnification shall not exceed the amount of
proceeds received by such seller from the sale of his/its Registrable
Securities. Such indemnity shall remain in full force and effect, regardless of
any investigation made by or on behalf of the Company or any such director,
officer or controlling Person and shall survive the transfer of such securities
by such seller.
(c)    Notices of Claims, etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in Section 2.06(a) or (b) above, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the latter of the commencement of such action; provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under Section 2.06(a) or (b)
above, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice. In case any such action is brought against an
indemnified party, unless in such indemnified party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, jointly with any other
indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.
(d)    Other Indemnification. Indemnification similar to that specified in
Sections 2.07(a), (b) and (c) above (with appropriate modifications) shall be
given by the Company and each seller of Registrable Securities with respect to
any required registration or other qualification of securities under any Federal
or state law or regulation of any governmental authority other than the
Securities Act.
(e)    Indemnification Payments. The indemnification required by this Section
2.07 shall be made by periodic payments of the amount thereof during the course
of the investigation or defense, as and when bills are received or expense,
loss, damage or liability is incurred.
Section 2.08 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:


11



--------------------------------------------------------------------------------





(a)    make and keep public information regarding the Company available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;
(b)    file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at all times from and after the date hereof; and
(c)    so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via EDGAR, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Company, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.
Section 2.09 Transfer or Assignment of Registration Rights. The rights to cause
the Company to register Registrable Securities granted to the Purchasers by the
Company under this Article II may be transferred or assigned by any Purchaser to
one or more transferees or assignees of Registrable Securities; provided,
however, that (a) unless the transferee or assignee is an Affiliate of, and
after such transfer or assignment continues to be an Affiliate of, such
Purchaser, the amount of Registrable Securities transferred or assigned to such
transferee or assignee shall represent at least $1.0 million of Registrable
Securities (based on the Common Share Price), (b) the Company is given written
notice prior to any said transfer or assignment, stating the name and address of
each such transferee or assignee and identifying the securities with respect to
which such registration rights are being transferred or assigned, and (c) each
such transferee or assignee assumes in writing responsibility for its portion of
the obligations of such Purchaser under this Agreement.
ARTICLE III
MISCELLANEOUS
Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:
(a)    if to a Purchaser, to the respective address listed on Schedule A to the
Share Purchase Agreement.
(b)    if to a transferee of an Purchaser, to such Holder at the address
provided pursuant to Section 2.09 above; and


12



--------------------------------------------------------------------------------





(c)    if to the Company:
Swift Energy Company
575 Dairy Ashford, Suite 1200    
Houston, TX 77079
Attention: Christopher M. Abundis, Vice President, General Counsel and Secretary
Email: chris.abundis@swiftenergy.com
with a copy to:
Vinson & Elkins L.L.P.
1001 Fannin Street
Suite 2500
Houston, TX 77002-6760
Attention: David P. Oelman
Email: doelman@velaw.com
and    
Vinson & Elkins L.L.P.
1001 Fannin Street
Suite 2500
Houston, TX 77002-6760
Attention: James M. Prince
Email: jprince@velaw.com
All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.
Section 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.
Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser only in accordance with Section 2.09 hereof.
Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Shares. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all shares of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
share splits, recapitalizations, pro rata distributions of shares and the like
occurring after the date of this Agreement.


13



--------------------------------------------------------------------------------





Section 3.05 Aggregation of Registrable Securities.
Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.
Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
Section 3.08 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 3.09 Governing Law. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO
THIS AGREEMENT OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT
(INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO
ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THIS AGREEMENT),
WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  ANY ACTION AGAINST
ANY PARTY RELATING TO THE FOREGOING SHALL BE BROUGHT IN ANY FEDERAL OR STATE
COURT OF COMPETENT JURISDICTION LOCATED WITHIN THE STATE OF DELAWARE, AND THE
PARTIES HERETO HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
ANY FEDERAL OR STATE COURT LOCATED WITHIN THE STATE OF DELAWARE OVER ANY SUCH
ACTION.  THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH DISPUTE BROUGHT IN SUCH COURT OR ANY DEFENSE OF
INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE.  EACH OF THE PARTIES
HERETO AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
Section 3.10 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions


14



--------------------------------------------------------------------------------





hereof or affecting or impairing the validity or enforceability of such
provision in any other jurisdiction.
Section 3.11 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Company set forth herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.
Section 3.12 Amendment. This Agreement may be amended only by means of a written
amendment signed by the Company and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.
Section 3.13 No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.
Section 3.14 Obligations Limited to Parties to Agreement. Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted transferees and assignees) and the Company shall
have any obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or under any documents or instruments delivered in
connection herewith or therewith shall be had against any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Purchasers or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, as such, for any obligations of the Purchasers under this
Agreement or any documents or instruments delivered in connection herewith or
therewith or for any claim based on, in respect of or by reason of such
obligation or its creation, except in each case for any transferee or assignee
of a Purchaser hereunder.
Section 3.15 Independent Nature of Purchaser’s Obligations. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a


15



--------------------------------------------------------------------------------





partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.
Section 3.16 Interpretation. Article and Section references are to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts and agreements are references to such instruments, documents,
contracts and agreements as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including but not limited to.” Whenever any determination, consent
or approval is to be made or given by an Purchaser under this Agreement, such
action shall be in such Purchaser’s sole discretion unless otherwise specified.


[Signature pages to follow]




16



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.
SWIFT ENERGY COMPANY




By:                                
Name:
Title:










Signature Page to
    Registration Rights Agreement



--------------------------------------------------------------------------------






[PURCHASER]




By:                            
Name:
Title:


Signature Page to
    Registration Rights Agreement

